Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 1 of 54




          EXHIBIT A
                          Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 2 of 54

                                                                                                                                                     SUM-100
                                          SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                  (C1TACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
 OLD NAVY, LLC; OLD NAVY (APPAREL), LLC; OLD NAVY HOLDINGS, LLC;
 GPS SERVICES, INC.; THE GAP, INC.; and DOES 1-20, inclusive

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 ANASTASHA BARBA and BRENDA TRIPICCHIO, for Themselves, as Private
 Attorney Generals, and/or On Behalf Of All Others Similarly Situated

  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprOfit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 IA VISO/ Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la information a
 continuation.
     Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citation y papeles legates para presenter una respuesta por escrito en esta
 code y hater que se entregue una copia al demandante. Una carta o una Ilamada telefOnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la code y mas information en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pagar la cuota de presentation, pida al secretario de la code
 que le de un formulario de exencien de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
 podra guitar su sueldo, dinero y bienes sin mas advertencia.
    Hay otros requisitos legates. Es recomendable que (lame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
 remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos pare obtener servicios legates grafuifos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o e/
 colegio de abogados locales. AVISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesiOn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de /a code antes de que la code pueda desechar e/ caso.
The name and address of the court is:
                               San Francisco Superior Court
(El nombre y direction de la corte es):
                                                                                                          CAS W,P23,
                                                                                                                     a-&'
                                                                                                          (NOmerordelgas2)   19om57 7 7
400 McAllister Street, San Francisco CA 94102

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direction y el nOmero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
                                                                                                                                                                        LL
Daniel M. Hattis, Esq., 1401 Twenty-First Street, Ste 400, Sacramento, CA 95811 (425) 233-8650
                                                                                                                                                                        LIS

DATE:
(Fecha)
                 'JUL 18 2019              CLERK OF THE COURT
                                                                                                                                                      , Deputy
                                                                                                                                                       (Adjunto)
                                                                                                                                                                        0
                                                                               secretario)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).                          SANDRA L. SCHIRO
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1.      as an individual defendant.
                                  2.      as the person sued under the fictitious name of (specify):


                                     3.         on behalf of (specify):

                                          under:          CCP 416.10 (corporation)                                  CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership) I-            1   CCP 416.90 (authorized person)
                                                     other (specify):
                                     4. I— I by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
Form Adopted for Mandatory Use
  Judicial Council of California
                                                                       SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                 www.courtinfo.ca.gov
 SUM-100 [Rev. July'1, 2009]
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 3 of 54




 1    Daniel M. Hattis (SBN 232141)

 2
      Paul Karl Lukacs (SBN 197007)
      HATTIS & LUKACS
      1401 Twenty-First Street, Suite 400
                                                                  Fit,
                                                                  Son
                                                                        Francisco
                                                                                    CourV Suporlor
 3    Sacramento, CA 95811                                                                           Court
      Telephone: (425) 233-8650                                           JUL 18 2019
 4    Facsimile: (425) 412-7171                                   C
      Email: dan@hattislaw.com                                             K OF THE
 5    Email: pkl@hattislaw.com                               BY           apiotn4.-
 6                                                                                         Deputy Clerk
      Stephen P. DeNittis, Esq. (Pro Hac Vice forthcoming)
      Shane T. Prince, Esq. (Pro Hac Vice forthcoming)
 7    DENITTIS OSEFCHEN PRINCE, P.C.
      5 Gteentree Centre, Suite 410
 8    525 Route 73 N.
      Marlton, New Jersey 08057
 9    Telephone: (856) 797-9951
      Facsimile: (856) 797-9978
10    Email: sdenittis@denittislaw.com
      Email: sprince@denittislaw.com
11
      Attorneys for Plaintiffs' and the Proposed Class
12
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
13
                             CITY AND COUNTY OF SAN FRANCISCO
14
                                            UNLIMITED CIVIL
15
       ANASTASHA BARBA and                           Case No.
                                                                           C-19- 577743
16     BRENDA TRIPICCHIO,
       for Themselves, as Private Attorney           CLASS ACTION
17     Generals, and/or On Behalf Of All
       Others Similarly Situated,                    COMPLAINT FOR:
18
                                                    1. Violation of Consumers Legal Remedies
19     Plaintiffs,                                     Act, Cal. Civ. Code § 1750 et seq.
                                                     2. Violation of False Advertising Law,
20                                                      Cal. Bus. & Prof. Code § 17500 et seq.
       v.
21                                                  3. Violation of Unfair Competition Law,
                                                       Cal. Bus. & Prof. Code § 17200 et seq.
22     OLD NAVY, LLC;                                4. Permanent Public Injunctive Relief
       OLD NAVY (APPAREL), LLC;
23     OLD NAVY HOLDINGS, LLC;                      5. Violation of New Jersey Consumer
       GPS SERVICES, INC.;                             Fraud Act, N.J.S.A. § 56:8-1, et seq.
24     THE GAP, INC.;                               6. Violation of the New Jersey Truth in
       and DOES 1-20, inclusive,                       Consumer Contract, Warranty and
25                                                     Notice Act, N.J.S.A. § 56:12-14, et seq.
26     Defendants.
                                                     JURY TRIAL DEMANDED
27

28

     CLASS ACTION COMPLAINT                                                                HATTIS & LUKACS
                                                                                       1401 Twenty-First Street, Suite 400
                                                   -1-                                       Sacramento, CA 95811
                                                                                       T: 425.233.8650 I F: 425.412.7171
                                                                                              www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 4 of 54




 1          Plaintiffs ANASTASHA BARBA and BRENDA TRIPICCHIO, individually, as private

 2   attorneys general, and/or on behalf of all others similarly situated, allege as follows, on

 3   personal knowledge and/or on the investigation of their counsel, against Defendants Old Navy,

 4   LLC, Old Navy (Apparel), LLC, Old Navy Holdings, LLC, GPS Services, Inc., and The Gap,

 5   Inc. (collectively, "Old Navy"), and Defendants Does 1-20, inclusive:

 6   I.      INTRODUCTION AND SUMMARY

 7           1.     Old Navy calls itself "one of the fastest-growing apparel brands in the U.S. and

 8   category leader in family apparel." Almost all the items offered by Old Navy are branded as

 9   "Old Navy" products, and are exclusively offered by Old Navy. Approximately 80% of Old

10   Navy's $7.2 billion annual U.S. sales are in its brick-and-mortar Old Navy and Old Navy

11   Outlet stores, and the remaining 20% of its sales are online on its retail website.

12          2.      For years, Old Navy has perpetrated a massive false discount advertising scheme

13   across nearly all of its Old Navy-branded products, across all of its sales channels (i.e, in all of

14   its brick-and-mortar Old Navy and Old Navy Outlet stores, and on the Old Navy website). Old

15   Navy advertises perpetual or near perpetual discounts (typically a purported savings of 30% to

16   60% off) from Old Navy's self-created list prices for the products. Old Navy represents its list

17   prices to be the "regular" and normal prices of the items, and the list prices function as
18   reference prices from which the advertised discounts and percentage-off sales are calculated.

19          3.      Old Navy's discounts and reference prices are false, because Old Navy rarely if
20   ever offers the products at the advertised list price. Old Navy invents inflated and fictitious list

21   prices in order to enable it to advertise perpetual store-wide "sale" events and product discounts

22   to induce customers to purchase its products. Old Navy's marketing plan is to trick its

23   customers into believing that its products are worth, and have a value equal to, the inflated list

24   price, and that the lower advertised sale price represents a special bargain—when in reality and

25   unbeknownst to the customer, the "sale" price is approximately equal to Old Navy's usual and

26   normal selling price for the product.

27          4.      Old Navy's nationwide fraudulent advertising scheme harms consumers like
28   Plaintiffs Anastasha Barba and Brenda Tripicchio by causing them to pay more than they

     CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                  1401 Twenty-First Street, Suite 400
                                                     -2-                               Sacramento, CA 95811
                                                                                  T: 425.233.86501 F: 425.412.7171
                                                                                         www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 5 of 54




 1   otherwise would have paid and to buy more than they otherwise would have bought. Customers

 2   do not enjoy the actual discounts Old Navy represents to them, and the products are not in fact

 3   worth the inflated amount that Old Navy represents to them (i.e., the products are not actually

 4   worth the fictitious and invented list price).

 5           5.      Consequently, Plaintiffs bring this action each individually on their own

 6   behalves as deceived Old Navy customers; as private attorneys general seeking the imposition

 7   of public injunctive relief against Defendants; and as representative plaintiffs in this class

 8   action seeking, among other things, to recover damages and/or that Defendants be ordered to

 9   disgorge all revenues they have unjustly received from the proposed Class due to their

10   intentional and unlawful pattern and practice of using false reference prices and false discounts.

11   II.    PARTIES
12          6.      Plaintiff Anastasha Barba is a citizen of the United States of America and a
13   citizen of the State of California and an individual and a natural adult person who resides in

14   Sacramento County, California.

15          7.      Plaintiff Brenda Tripicchio is a citizen of the United States of America and a

16   citizen of the State of New Jersey and an individual and a natural adult person who resides in

17   Burlington County, New Jersey.
18          8.      Defendant Old Navy, LLC, is a wholly-owned subsidiary of The Gap, Inc., and
19   is a limited liability company chartered under the laws of the State of Delaware. Old Navy,

20   LLC, currently has and at all relevant times in the past has had its headquarters, executive

21   office, principal place of business, or nerve center in San Francisco, California.

22          9.      Defendant Old Navy (Apparel), LLC, is a wholly-owned subsidiary of GPS
23   Services, Inc., and is a limited liability company chartered under the laws of the State of

24   California. Old Navy (Apparel), LLC, currently has and at all relevant times in the past has had
25   its headquarters, executive office, principal place of business, or nerve center in San Francisco,

26   California.

27          10.     Defendant Old Navy Holdings, LLC, is a limited liability company chartered
28   under the laws of the State of California. Old Navy Holdings, LLC, currently has and at all

     CLASS ACTION COMPLAINT                                                          HATTIS & LUKACS
                                                                                 1401 Twenty-First Street, Suite 400
                                                      -3-                             Sacramento, CA 95811
                                                                                 T: 425.233.8650 I F: 425.412.7171
                                                                                        www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 6 of 54




 1   relevant times in the past has had its headquarters, executive office, principal place of business,

 2   or nerve center in San Francisco, California.

 3          11.      Defendant GPS Services, Inc., is a wholly-owned subsidiary of The Gap, Inc.,

 4   and is a corporation chartered under the laws of the State of California. GPS Services, Inc.,

 5   currently has and at all relevant times in the past has had its headquarters, executive office,

 6   principal place of business, or nerve center in San Francisco, California.

 7          12.      Defendants Old Navy, LLC, Old Navy (Apparel), LLC, Old Navy Holdings,
 8   LLC, GPS Services, Inc., and The Gap, Inc. (collectively, "Old Navy"), own and/or operate

 9   approximately 1,100 brick-and-mortar Old Navy and Old Navy Outlet retail stores throughout

10   the United States, including California and New Jersey. Defendants also own and/or operate a

11   retail website http://oldnavy.gap.com, by which Defendants advertise and sell their goods, with

12   said website being regularly seen and used by consumers throughout the United States to

13   purchase goods from Old Navy.

14          13.      Defendants Doe 1 through Doe 20, inclusive, aided and/or abetted Defendants

15   Old Navy, LLC, Old Navy (Apparel), LLC, Old Navy Holdings, LLC, GPS Services, Inc.,

16   and/or The Gap, Inc., in such a manner that Doe 1 through Doe 20, inclusive, are each directly,

17   contributorily, vicariously, derivatively and/or otherwise liable for the acts or omissions of Old
18   Navy pled herein. Plaintiffs are currently unaware of the true identities of Does 1 through Doe

19   20, inclusive; upon learning the true identities of Does 1 through Doe 20, inclusive, Plaintiffs

20   anticipate either freely amending the operative complaint or requesting leave from the Court to

21   amend the operative complaint.

22   III.   JURISDICTION AND VENUE

23          14.      Subject Matter Jurisdiction. This Court has subject matter jurisdiction over

24   this civil action pursuant to, among other bases, Section 10 of Article VI of the California

25   Constitution.

26          15.      Personal Jurisdiction. This Court has personal jurisdiction over Defendants

27   pursuant to, among other bases, California Code of Civil Procedure Section 410.10 because: (1)
28   Defendants are headquartered in California and are authorized to do business and regularly

     CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                  1401 Twenty-First Street, Suite 400
                                                     -4-                               Sacramento, CA 95811
                                                                                  T: 425.233.8650 I F: 425.412.7171
                                                                                         www.hattislaw.com
              Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 7 of 54




 1    conduct business in California; (2) the claims alleged herein took place in California; and/or (3)

 2    Defendants have committed tortious acts within the State of California (as alleged, without

 3    limitation, throughout this Complaint).

 4            16.    Defendants own and/or operate approximately 96 brick-and-mortar Old Navy

 5    and Old Navy Outlet retail stores in California and operate the Old Navy website, by which Old

 6    Navy advertises and sells its goods, with said website being regularly seen by California

 7    consumers and being regularly used by California consumers to purchase goods from Old

 8    Navy.

 9    IV.     REFERENCE PRICING OVERVIEW

10            17.    A "reference price" is a stated higher price presented alongside the retailer's

11    actual, and lower, offering price, which retailers use to convince consumers that they are

12    getting a good deal. Retailers intend that consumers interpret the higher reference price to

13    reflect the value of the product, such that the consumer believes he or she is getting a special

14    bargain and paying less than what the product is worth and usually and normally sells for.

15            18.    Over the past forty years, a substantial body of research on the effects of

16    reference prices (also referred to in the relevant literature as "advertised reference prices,"

17    "advertised former prices," and "external reference prices") shows that reference prices: (i)

18    cause consumers to believe that the higher reference reflects the value of the product; (ii)

19    increase consumers' willingness to make the purchase; (iii) decrease consumers' intentions to
20    search for a lower price; and (iv) enable sellers that utilize reference prices to charge higher
21,   prices and make increased sales.

22            19.    Consumers form an "internal reference price," also known as an "expected

23    price," an "aspirational price" (a price the consumer would like to pay) or a "normative price"

24    (a price that is "fair"). Consumers store and retrieve the "internal reference price" from memory

25    to judge the merits of a specific price offer. Even where an advertised reference price is

26    exaggerated and not itself completely believed, perceptions of value increase in comparison to

27    a promotion with no advertised reference price. Thus, retailers' use of reference prices

28    influences consumers' "internal reference price" and subsequently, increases consumers'
                                                                                      HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                      1401 Twenty-First Street, Suite 400
                                                                                       Sacramento, CA 95811
                                                                                  T: 425.233.86501 F: 425.412.7171
                                                                                         www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 8 of 54




 1   willingness to purchase the product.'

 2          20.     When a reference price is bona fide and truthful, it may help consumers in

 3   making informed purchasing decisions. In contrast, consumers are harmed when retailers

 4   advertise their products with inflated and false reference prices, because the false reference

 5   prices deceive consumers, deprive consumers of a fair opportunity to accurately evaluate the

 6   offer, and result in purchasing decisions based on false pretenses.

 7          21.     False reference pricing causes consumers to pay more than they otherwise

 8   would have paid for products. False reference pricing also fraudulently increases consumer

 9   demand for products, enabling retailers to charge higher prices than they otherwise could have

10   charged.

11          22.     Beyond the adverse impact upon consumers' welfare, the practice of employing

12   false reference pricing also negatively affects the integrity of competition in retail markets. A

13   retailer's use of false reference prices constitutes an unfair method of competition, injuring

14   honest competitors that sell the same or similar products, or otherwise compete in the same

15   market, using valid and accurate reference prices. Businesses who play by the rules—and the

16   investors in those businesses—are penalized if the unlawful advertising practices of their

17   competitors go unchecked.
18

19
     1 See, e.g., Rajesh Chandrashekaran & Dhruv Grewal, Assimilation ofAdvertised Reference
20   Prices: The Moderating Role of Involvement, 79 J. Retailing 53 (2003); Pilsik Choi & Keith S.
     Coulter, It's Not All Relative: The Effects of Mental and Physical Positioning of Comparative
21   Prices on Absolute Versus Relative Discount Assessment, 88 J. Retailing 512 (2012); Larry D.
     Compeau & Dhruv Grewal, Comparative Price Advertising: An Integrative Review, 17 J. Pub.
22   Pol'y & Mktg. 257 (1998); Larry D. Compeau, Dhruv Grewal & Rajesh Chandrashekaran,
     Comparative Price Advertising: Believe It or Not, 36 J. Consumer Aff. 284 (2002); David
23   Friedman, Reconsidering Fictitious Pricing, 100 Minn. L. Rev. 921 (2016); Dhruv Grewal &
     Larry D. Compeau, Consumer Responses to Price and its Contextual Information Cues: A
24   Synthesis of Past Research, a Conceptual Framework, and Avenuesfor Further Research, in 3
     Rev. of Mktg. Res. 109 (Naresh K. Malhotra ed., 2007); Daniel J. Howard & Roger A. Kerin,
25   Broadening the Scope of Reference Price Advertising Research: A Field Study of Consumer
     Shopping Involvement, 70 J. Mktg. 185 (2006); Aradhna Krishna, Richard Briesch, Donald R.
26   Lehmann & Hong Yuan, A Meta-Analysis of the Impact of Price Presentation on Perceived
     Savings, 78 J. Retailing 101 (2002); Balaji C. Krishnan, Sujay Dutta & Subhash Jha,
27   Effectiveness of Exaggerated Advertised Reference Prices: The Role of Decision Time
     Pressure, 89 J. Retailing 105 (2013); and Tridib Mazumdar, S. P. Raj & Indrahit Sinha,
28   Reference Price Research: Review and Propositions, 69 J. Mktg. 84 (2005).

     CLASS ACTION COMPLAINT                                                         HATTIS & LUKACS
                                                                                1401 Twenty-First Street, Suite 400
                                                    -6-                              Sacramento, CA 95811
                                                                                T: 425.233.86501 F: 425.412.7171
                                                                                       www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 9 of 54




 1   V.     LAWS PROHIBITING FALSE REFERENCE PRICING

 2          23.     The consumer protection laws of California, like those of other states as well as

 3   federal regulations, prohibit the advertising of false former prices and deceptive claims of

 4   percentage-off discounts and specified dollar discounts that are based on inflated and fictitious

 5   "regular" prices.

 6          24.     California's Unfair Competition Law and False Advertising Law generally

 7   forbid unfair business practices and false advertising (i.e., Cal. Bus. and Prof. Code §§ 17200 et

 8   seq. and 17500 et seq.). Regarding sales to consumers for household purposes, the California
 9   Consumers Legal Remedies Act prohibits "[m]aking false or misleading statements of fact

10   concerning reasons for, existence of, or amounts of, price reductions." Cal. Civ.

11   Code § 1770(a)(13).

12          25.     California law specifically recognizes the abuses which can flow from the use of

13   fictitious former prices and false claims of discounts based on such prices. See e.g. Hinojos v.

14   Kohl's Corp., 718 F.3d 1098, 1101 (9th Cir. 2013):
15                  Most consumers have, at some point, purchased merchandise that was marketed
                    as being "on sale" because the proffered discount seemed too good to pass up.
16                  Retailers, well aware of consumers' susceptibility to a bargain, therefore have an
                    incentive to lie to their customers by falsely claiming that their products have
17                  previously sold at a far higher "original" price in order to induce customers to
                    purchase merchandise at a purportedly marked-down "sale" price. Because such
18                  practices are misleading — and effective — the California legislature has
                    prohibited them.
19
     See also Hansen v. Newegg.com Americas, Inc., 25 Cal.App.5th 714, 730 (2018):
20                  Our Legislature has adopted multiple statutes that specifically prohibit the use of
                    deceptive former price information and misleading statements regarding the
21                  amount of a price reduction. ... These statutes make clear that ... our Legislature
                    has concluded "reasonable people can and do attach importance to [a product's
22                  former price] in their purchasing decisions." (alterations in original) (quoting
                    Kwikset Corp. v. Superior Court, 246 P.3d 877, 892 (Cal. 2011)).
23

24          26.     Other states, including New Jersey, have similar laws forbidding deceptive

25   advertising including advertising false former prices and false discounts. See e.g., N.J.A.C. §

26   13:45A-9.6 ("Pricing; prohibition on fictitious pricing and methods of substantiation") and §

27   13:45A-9.3(0(3) (additional requirements regarding items with a price of less than $100); New

28   Jersey Consumer Fraud Act, N.J.S.A. § 56:8-1, et seq.; and New Jersey Truth in Consumer
                                                                                   HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                    1401 Twenty-First Street, Suite 400
                                                    -7-                             Sacramento, CA 95811
                                                                               T: 425.233.86501F: 425.412.7171
                                                                                      www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 10 of 54




 1   Contract, Warranty, and Notice Act, N.J.S.A. § 56:12-16, et seq.
 2          27.     Federal regulations also prohibit false advertising of false former prices and

 3   false discounts. The Federal Trade Commission ("FTC") describes false former price schemes,
 4   similar to Old Navy's in all material respects, as deceptive:
 5                  (a) One of the most commonly used forms of bargain advertising is to offer a
                    reduction from the advertiser's own former price for an article. If the former
 6                  price is the actual, bona fide price at which the article was offered to the public
                    on a regular basis for a reasonably substantial period of time, it provides a
 7                  legitimate basis for the advertising of a price comparison. Where the former
                    price is genuine, the bargain being advertised is a true one. If, on the other hand,
 8                  the former price being advertised is not bona fide but fictitious—for example,
                    where an artificial, inflated price was established for the purpose of enabling the
 9                  subsequent offer of a large reduction—the "bargain" being advertised is a false
                    one; the purchaser is not receiving the unusual value he expects. In such cases,
10                  the "reduced price" is, in reality, probably just the seller's regular price.
11                  (b) A former price is not necessarily fictitious merely because no sales at the
                    advertised price were made. The advertiser should be especially careful,
12                  however, in such a case, that the price is one at which the product was openly
                    and actively offered for sale, for a reasonably substantial period of time, in the
13                  recent, regular course of his business, honestly and in good faith -- and, of
                    course, not for the purpose of establishing a fictitious higher price on which a
14                  deceptive comparison might be based...
15                  (c) The following is an example of a price comparison based on a fictitious
                    former price. John Doe is a retailer of Brand X fountain pens, which cost him $5
16                  each. His usual markup is 50 percent over cost; that is, his regular retail price is
                    $7.50. In order subsequently to offer an unusual "bargain", Doe begins offering
17                  Brand X at $10 per pen. He realizes that he will be able to sell no,.or very few,
                    pens at this inflated price. But he doesn't care, for he maintains that price for
18                  only a few days. Then he "cuts" the price to its usual level — $7.50 — and
                    advertises: "Terrific Bargain: X Pens, Were $10, Now Only $7.50!" This is
19                  obviously a false claim. The advertised "bargain" is not genuine.
20                  (d) Other illustrations of fictitious price comparisons could be given. An
                    advertiser might use a price at which he never offered the article at all; he might
21                  feature a price which was not used in the regular course of business, or which
                    was not used in the recent past but at some remote period in the past, without
22                  making disclosure of that fact; he might use a price that was not openly offered
                    to the public, or that was not maintained for a reasonable length of time, but was
23                  immediately reduced.
24 16 C.F.R § 233.1 (FTC Pricing Guides: Former Price Comparisons) (emphasis added).
25
26
27
28
                                                                                    HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                     1401 Twenty-First Street, Suite 400
                                                                                     Sacramento, CA 95811
                                                                                T: 425.233.8650 I F: 425.412.7171
                                                                                       www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 11 of 54




 1   VI.     FACTUAL ALLEGATIONS OF OLD NAVY'S NATIONWIDE SCHEME

 2          28.      Old Navy, which is headquartered in San Francisco, California, is a popular

 3   retailer which calls itself "one of the fastest-growing apparel brands in the U.S. and category

 4   leader in family apparel."

 5          29.      Old Navy currently operates approximately 1,100 brick-and-mortar Old Navy

 6   and Old Navy Outlet retail stores throughout the United States, including 96 in California and
 7   at least 31 in New Jersey.

 8           30.     Old Navy also operates a retail website at http://oldnavv.gap.com, by which Old

 9   Navy advertises and sells its goods, which is regularly seen and used to purchase goods from

10   Old Navy by consumers throughout the United States, including California and New Jersey.

11           31.     Almost all the items offered by Old Navy are branded as "Old Navy" products

12   and are exclusively offered by Old Navy in its retail stores and on its website. I.e., the products

13   offered by Old Navy are not offered by, and are not available from, any other retailer.

14          32.      Approximately 80% of Old Navy's $7.2 billion annual U.S. sales are in its

15   brick-and-mortar Old Navy and Old Navy Outlet stores, and the remaining 20% of its sales are

16   online on its retail website.

17          33.     For years, Old Navy has perpetrated a massive false reference pricing scheme
18   across almost all of its products, both in its brick-and-mortar stores and on its website. Old

19   Navy advertises perpetual or near perpetual discounts (typically a purported savings of 30% to
20   60% off) from Old Navy's self-created list prices for the products. Old Navy represents its list

21   prices to be the "regular" and normal prices of its products, and the list prices function as

22   reference prices from which the advertised discounts and percentage-off sales are calculated.

23          34.     Old Navy's discounts and reference prices are false, because Old Navy rarely if

24   ever offers the products at the advertised list price. Old Navy invents inflated and fictitious list

25   prices out of thin air in order to enable it to advertise perpetual store-wide "sale" events and

26   product discounts to induce customers to purchase its products. Old Navy's marketing plan is

27   to trick its customers into believing that its products are worth and have a value equal to the

28   inflated list price, and that the lower advertised sale price represents a special bargain—when in
                                                                                      HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                       1401 Twenty-First Street, Suite 400
                                                     -9-                               Sacramento, CA 95811
                                                                                  T: 425.233.86501 F: 425.412.7171
                                                                                         www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 12 of 54




 1   reality and unbeknownst to the customer, the "sale" price is approximately equal to Old Navy's

 2   usual and normal selling price for the product.

            35.     In short, Old Navy promises a bargain to its customers in which the customer

 4   will receive a product worth the reference price printed in its advertising and on the product

 5   price tag, and in which the customer will receive a monetary savings equal to the difference

 6   between the reference price and the purchase price. In reality, however, the true value of the

 7   product is less than the false and inflated reference price, and customers do not save the amount

 8   of money advertised and represented by Old Navy.

 9          36.     For most days of the year, Old Navy advertises store-wide and website-wide

10   sales of most of its Old Navy-branded products at a fixed percentage-off (typically ranging

11   from 30% to 60% off) or at a specified dollar discount from an advertised—and self-created—

12   list price. The specific amounts of the dollar discount or percentage-off may slightly change

13   over time, but the existence of a significant discount is perpetual. Products are rarely if ever

14   offered, in any Old Navy sales channel, at the list price.

15          37.     Below are photographs taken at a San Francisco Old Navy store on March 29,

16   2019, which are representative of in-store advertising at a typical store "sale" event:

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                     HATTIS & LUKACS
     CLASS ACTION COMPLAINT
                                                                                 1401 Twenty-First Street, Suite 400
                                                    - 10 -                            Sacramento, CA 95811
                                                                                 T: 425.233.86501 F: 425.412.7171
                                                                                        www.hatti slaw. com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 13 of 54




 1          "Old Navy" Store, San Francisco, CA on March 28, 2019
 2

 3

 4

 5

 6

 7

 8

 9

10'

11

12'

13

14

15

16

17

18

19           38.      In this example, Old Navy advertises a store-wide "sale into spring" event with

20    "All Tees, Dresses & Jeans 40% off." Signage on the racks above the clothing items

21    prominently advertises "SALE" and "NOW 40% off', with the "NOW" in bold red lettering.

22    The signage also explicitly represents the list price as being the "REG" (i.e., regular) price for

23    the clothing items. The temporal nature of the advertising (e.g., the products are "NOW" on

24    sale from the "REG." price) is intended by Old Navy to trick its customers into believing that

25    the products have a value of, and are usually sold at, the list prices printed on the product tags

26    and on the in-store signage,' and that the purported "sale" price represents a special and limited-

27    time bargain.
28           39.      In fact, the price and discount representations on the signage and on the product

      CLASS ACTION COMPLAINT                                                          HATTIS & LUKACS
                                                                                  1401 Twenty-First Street, Suite 400
                                                                                       Sacramento, CA 95811
                                                                                  T: 425.233.8650 I F: 425.412.7171
                                                                                         www.hattislaw.com
             Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 14 of 54




 1   price tags are false and misleading, because the purportedly "sale" prices are in fact

 2   approximately equal to Old Navy's usual selling prices for the items and the products are not in

 3   fact worth the higher list price as Old Navy falsely represents.

 4            40.    Plaintiffs' counsel has been monitoring Old Navy's website since October 15,

 5   2017, and has assembled a comprehensive historical database of daily prices and time-stamped

 6   screenshots of approximately 5.1 million daily offerings for approximately 41,605 products

 7   over this nearly three-year period.

 8            41.    Plaintiffs' counsel's data demonstrates that Old Navy's advertised store-wide

 9   "sale" events and advertised percentage-off and dollar discounts are false, and that its list prices

10   (i.e., reference prices) from which the discounts are calculated are false and inflated. For many

11   products, Old Navy never or almost never offers the products at the list price. For the rest of its

12   products, Old Navy typically offers the products at the list price less than ten percent of the

13   time.

14            42.    Old Navy's false discounting scheme is for all intents and purposes identical to

15   that which the FTC Pricing Guides describe as false and misleading. See 16 C.F.R § 233.1

16   "Former Price Comparisons."

17            43.    Based on investigation of Plaintiffs' counsel, on those rare occasions that Old

18   Navy offers its near-perpetually discounted products at the list price, it does so in bad faith,

19   solely for the purpose of "establishing" its list price to attempt to exculpate itself from legal
20   liability for its illegal pricing scheme. It is Old Navy's intent to sell few if any products at list

21   price, and in fact Old Navy sells few if any products at list price.

22            44.    Based on investigation of Plaintiffs' counsel, brick-and-mortar Old Navy
23   mainline stores and Old Navy Outlet stores are substantially identical and are for all intents and

24   purposes the same. The mainline and outlet stores typically advertise the same store-wide

25   "sale" events, and consistently offer identical products with identical list prices at substantially

26   the same sales prices. In addition, the Old Navy mainline stores and the Old Navy Outlet stores

27   have substantially the same physical layout and offer substantially the same the customer

28   experience. Plaintiffs' counsel's findings are consistent with the findings of investigative
                                                                                       HATTIS & LUKACS
     CLASS ACTION COMPLAINT
                                                                                   1401 Twenty-First Street, Suite 400
                                                     - 12 -                             Sacramento, CA 95811
                                                                                   T: 425.233.8650 I F: 425.412.7171
                                                                                          www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 15 of 54




 1   journalists in Pittsburg, Pennsylvania, who compared products and prices at Old Navy and Old
 2   Navy Outlet stores and found them to be the same. See Highfield, David, "Outlet v. Retail
 3   Shopping: Experts Compare, Contrast Quality & Price," CBS Pittsburgh, February 19, 2016.2
 4          45.     Below are two photographs which illustrate how the mainline Old Navy stores
 5   and the Old Navy Outlet stores advertise the identical sales events and utilize the same sale
 6   event signage. The left photograph was taken on May 22, 2019, of the window signage at the

 7   Old Navy Outlet store in Auburn, Washington; the right photograph was taken the next day,
 8   May 23, 2019, of the window signage at the Old Navy store in Marlton, New Jersey. The
 9   signage is virtually identical, and advertises the same "SALE-SATIONAL" store event during
10   which Old Navy is purportedly offering "50% OFF ALL TEES, TANKS, SHORTS & SWIM":
11       "Old Navy Outlet" Store                              "Old Navy" Store
12      Auburn, WA on May 22, 2019                        Marlton, NJ on May 23, 2019
13            SALF-SATION


14
15
16
17
18
19
20
21
                       0
                           Lift!
                                        AV
                                             Y
                           0
                                   Lk
22
23
24          46.     Substantially the same products are available and advertised at "50% OFF" at,
25   simultaneously, both this mainline Old Navy store and this Old Navy Outlet store, which are
26   across the country from each other. But in fact, the advertised discount at both stores of "50%
27
     2 Available at https://pittsburgh.cbslocal.com/2016/02/19/outlets-vs-retail-shopping-experts-
28   compare-contrast-quality-price/.
     CLASS ACTION COMPLAINT                                                        HATTIS & LUKACS
                                                                               1401 Twenty-First Street, Suite 400
                                                     3-                             Sacramento, CA 95811
                                                                               T: 425.233.86501 F: 425.412.7171
                                                                                      www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 16 of 54




 1   OFF" is false and misleading, because the products are not in fact discounted 50% from their

 2   normal and usual prices. Old. Navy consistently and perpetually offers the products at a

 3   significant discount from their inflated and fictitious list prices at both the Old Navy store and

 4   the Old Navy Outlet store.

 5          47.     Also, based on investigation of Plaintiffs' counsel, Old Navy offers the same

 6   products and pricing both online and in-store. Old Navy offers identical products with identical

 7   list prices at substantially the same sales prices—and advertised with the same purported

 8   discounts—in' all of its sales channels (i.e., online on the Old Navy website, and in-store at the

 9   Old Navy and Old Navy.Outlet brick-and-mortar stores). The photographs below demonstrate

10   how Old Navy's list prices, sales prices, and advertised purported discounts are substantially

11   the same both online and in-store:

12          "Old Navy" Store                                          Old Navy Website
13    San Francisco on May 22, 2019                                     May 22, 2019
14    Mid-Rise Rockstar Super Skinny Step-Hem Jeans          Mid-Rise Rockstar Super Skinny Step-Hem Jeans
           Sale Price: $24.00; List Price $39.99                  Sale Price: $24.00;. List Price $39.99
15
                                                                       ativ ONLINE. PICKUP IN-STORE.
16                                                                                                          GE12[1611/161   SIFT 0,11•2




17
18

19                                                                                   Mid-Rise Rockstar Super Skinny.
                                                                                     Step-Hem Jeans for Women
20                                                                                   paik.
                                                                                     $2 -1 .00

21                                                                                   cd • DaritiVM.



22

23

24

25

26

27          48.     The left photograph was taken at the Old Navy mainline store in San Francisco,
28   California, on May 22, 2019. It shows Old Navy was offering the Mid-Rise Rockstar Super

     CLASS ACTION COMPLAINT                                                                  HATTIS & LUKACS
                                                                                         1401 Twenty-First Street, Suite 400
                                                      - 14                                     Sacramento, CA 95811
                                                                                         T: 425.233.86501 F: 425.412.7171
                                                                                                www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 17 of 54




 1   Skinny Step-Hem Jeans "NOW 40% off' from the "REG." price of $39.99. The purported

 2   regular price, i.e., the list price, of $39.99 is printed on both the signage and on the price tag

 3   attached to the jeans. The right screenshot was taken the same day on May 22, 2019, on the Old

 4   Navy website on the product webpage for the same pair of jeans. On the website, Old Navy

 5   advertises the identical $39.99 reference price (with a strike-through), and advertises the

 6   identical $24.00 "sale" price (calling it a "Hot Deal!").

 7          49.      The price and discount representations regarding the jeans on the in-store

 8   signage and price tag, and on the product webpage on the Old Navy website, are false and

 9   misleading because the purported "sale" price is in fact approximately equal to Old Navy's

10   usual selling price for the jeans, and the jeans are not in fact worth, and do not have a value

11   equal to, the $39.99 list price.

12          50.     Below is another example demonstrating how Old Navy's list prices, sales

13   prices, and advertised purported discounts are substantially the same both online and in-store:

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT                                                           HATTIS & LUICACS
                                                                                  1401 Twenty-First Street, Suite 400
                                                    - 15 -                             Sacramento, CA 95811
                                                                                  T: 425.233.86501 F: 425.412.7171
                                                                                         www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 18 of 54




 1           "Old Navy" Store                                     Old Navy Website
 2     Bellevue, WA on April 19, 2019                              Apri119, 2019
 3           Flutter-Sleeve Jersey Swing Dress                 Flutter-Sleeve Jersey Swing Dress
            Sale Price: $15.00; List Price $29.99             Sale Price: $15.00; List.Price $29.99
 4
                                                    ear ft?                BUY ONLINE. PICKUP IN-STORE.
 5
                                                              OLD NAVY
 6
                                                               AtAlIANDY            AMU{         spy,           TADDLIR            SASY


 7
                                                                                           Fiuttor•Steeve Jersey Swing Dress for.
 8                                                                                         Women                                  ill

                                                                                           $15.00

 9                                                                                         WOOMTTO,P401./

                                                                                           ColocUllarStstp•


10                                                                                                   MINE
.11

12                                                                                         o s                                     o
                                                                                           .VAAAAINAAINAtkalleittinaldARASAAAlesicAt
13                                                                                         .TAA, TTITWA..""




14

15
                                                                                            0            4,...,,,,S.Tf
                                                                                                {Tilt.714..Ster•
                                                                                                ni

                                                                                                PArTOOTT.,".TO, .F,      :".1.T3
16

17
                                                                                                            ADD TO BAG

18

19           51.      The left photograph was taken at the Old Navy mainline store in Bellevue,

20    Washington, on April 19, 2019. It shows Old Navy was offering the Flutter-Sleeve Jersey

21    Swing Dress "NOW 50% OFF" from the reference price of $29.99 printed on the tag. The

22    right•screenshot was taken the same day on April 19, 2019, on the Old Navy website on the

23    product webpage for the same dress. On the website, Old Navy advertises the identical $29.99

24    list price (with a strike-through), and offers the identical stated "50% Off' discount and $15.00

25    "sale" price.

26           52.      The price and discount representations regarding the dress on the in-store

27    signage and price tag, and on the product webpage on the Old Navy website, are false and
28    misleading because the purported "50% Off' sale price is in fact approximately equal to Old
                                                                                               HATTIS & LUKACS
      CLASS ACTION COMPLAINT                                                               1401 Twenty-First Street, Suite 400
                                                    - 16 -                                      Sacramento, CA 95811
                                                                                           T: 425.233.8650 I F: 425.412.7171
                                                                                                  www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 19 of 54




 1   Navy's usual selling price for the dress, and the dress is not in fact worth, and does not have a

 2   value equal to, the $29.99 list price.

 3          53.     Old Navy perpetrates this false discount and false reference price scheme across

 4   all of its retail channels and across nearly all of its products in order to induce customers to

 5   purchase its products.

 6          54.     As a direct and proximate result of Old Navy's acts and omissions, all

 7   consumers who have purchased a product from Old Navy that was advertised with a false

 8   reference price and/or false discount have been harmed, have suffered an injury-in-fact, and

 9   have lost money or property.

10          55.     Old Navy's false advertising scheme has harmed all of its customers by

11   fraudulently increasing demand for its products, thereby shifting the demand curve and

12   enabling Old Navy to charge its customers more than it otherwise could have charged and to

13   generate more sales than it otherwise would have generated.

14          56.     Customers did not enjoy the actual discounts Old Navy represented to them, and

15   the products were not in fact worth the inflated amount that Old Navy represented to them (i.e.,

16   the products were not actually worth the fictitious and invented list price).

17          57.     The false or misleading nature of Old Navy's reference prices and purported
18   discounts were at all relevant times masked or concealed or hidden such that an ordinary

19   consumer exercising reasonable care under all the circumstances would not have known of or
20   discovered their false or misleading nature.
21          58.     Old Navy continues to advertise false reference prices and false percentage-off
22   and dollar discounts to this day. There is no reason to believe that Old Navy will voluntarily

23   and permanently cease its unlawful practices. Moreover, in the unlikely event that Old Navy

24   were to cease its unlawful practices, Old Navy can and/or is likely to recommence these
25   unlawful practices.

26          59.     In acting toward consumers and the general public in the manner alleged herein,

27   Old Navy acted with and was guilty of malice, fraud, and/or oppression and/or acted in a
28   manner with a strong and negative impact upon Plaintiffs, the Class and the public.
                                                                                     HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                      1401 Twenty-First Street, Suite 400
                                                    - 17 -                             Sacramento, CA 95811
                                                                                 T: 425.233.8650 I F: 425.412.7171
                                                                                        www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 20 of 54




 1   VII.     PLAINTIFFS' FACTUAL ALLEGATIONS

 2   Plaintiff Anastasha Barba

 3            60.       Plaintiff Anastasha Barba is, and at all relevant times has been, a California

 4   resident.

 5            61.       Ms. Barba has been a regular shopper at Old Navy for many years. Ms. Barba

 6   has made many purchases on Old Navy's website. For example, on March 5, 2019, Ms. Barba

 7   visited the Old Navy website (http://oldnavy.gap.com) to shop for clothing items. That day, Ms.

 8   Barba viewed and ultimately purchased several items from the Old Navy website.

 9            62.       Jeans. For example, while browsing the Old Navy website, Ms. Barba viewed

10   webpages advertising the Mid-Rise Super Skinny Jeans for Women ("Jeans"), Item

11   #715218002. Below is partial screenshot of a webpage viewed by Ms. Barba on March 5, 2019;

12   the particular Jeans she purchased are identified in an added red box:

13
         MID-RISE SUPER SKINNY
14

15

16

17

18

19

20

21

22
                                                                    --•
         Mid,Rise Super Skinny leans for Women   ..1d-RiseSuper SkinnyJeans for Women              Mid-Rise Super Shinny.Ankle Jeansfor
23       424,9                                   4-2-949                                           Women
         $15.00                                  $15.00                                            42949
         Best Seller                             Beet Seller                                       S25.00
24
                                                                          13110111111111=110181B   Beet Seller

25

26           63.        On this Jeans webpage, Ms. Barba viewed several representations, including a

27   reference price and a sale price for the Jeans. Ms. Barba viewed a black strike-through

28   reference price of "$29.99". Directly below the reference price, Ms. Barba viewed the sale

     CLASS ACTION COMPLAINT                                                                                      HATTIS & LUKACS
                                                                                                             1401 Twenty-First Street, Suite 400
                                                               - 18 -                                             Sacramento, CA 95811
                                                                                                             T: 425.233.86501F: 425.412.7171
                                                                                                                    www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 21 of 54




 1   price in red text "$15.00." Directly below the sale price, Ms. Barba viewed the phrase "Best

 2   Seller."

 3           64.    Ms. Barba clicked on the Jeans product listing on the webpage, and then viewed

 4   a product webpage for the Jeans, which contained the same strike-through, sale price, and "Best

 5   Seller" representations.

 6           65.    Relying on Old Navy's representations, Ms. Barba reasonably believed that

 7   these purportedly best-selling Jeans were normally offered and sold by Old Navy for the $29.99

 8   list price. Ms. Barba reasonably believed that the Jeans were thereby worth and had a value of

 9   $29.99. Ms. Barba reasonably believed that the advertised sale price of $15.00 represented a

10   special bargain, where Old Navy was temporarily offering the Jeans at 50% off the regular and

11   normal selling price of $29.99. Relying on Old Navy's representations, Ms. Barba selected the

12   size of the Jeans and then added the Jeans to her online shopping cart.

13           66.    However, Old Navy's representations and advertised discounts were false and
14   deceptive. In reality, and unbeknownst to Ms. Barba, Old Navy had offered these Jeans at the

15   purported regular price of $29.99 for only 12 out of the past 486 days prior to her purchase on

16   March 5, 2019. I.e., from November 4, 2017 through March 4, 2019, Old Navy had previously

17   offered the Jeans at the purported "regular" price only 2.47% of the time. And after Ms.
18   Barba's purchase on March 5, 2019, through to the present day, Old Navy never offered the
19   Jeans at the $29.99 purported regular price. In fact, on June 5, 2019, Old Navy raised the

20   purported regular price of the product to $34.99, despite this new reference price having no
21   foundation whatsoever—consistent with Old Navy's policy of inventing reference prices out of
22   thin air.

23           67.    Old Navy had fooled Ms. Barba. The Jeans were not in fact worth the $29.99
24   price that Old Navy had led her to believe. Contrary to Old Navy's representations, Ms. Barba

25   did not receive any deal at all. The $15.00 price she paid was in fact simply Old Navy's usual

26   and normal selling price for the Jeans.

27           68.    Toddler Tee. In the same web browsing session, Ms. Barba also viewed
28   webpages advertising the Printed Crew-Neck Tee for Toddler ("Toddler Tee"), Item

     CLASS ACTION COMPLAINT                                                        HATTIS & LUKACS
                                                                               1401 Twenty-First Street, Suite 400
                                                  - 19 -                            Sacramento, CA 95811
                                                                               T: 425.233.8650 I F: 425.412.7171
                                                                                      www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 22 of 54




 1   #392277142. Below is partial screenshot of a webpage of the Toddler Tee viewed by Ms.

 2   Barba on March 5, 2019:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14    Printed Crew-Neck Tee for Toddler Girls
         =,1,P
15    55.00
16    Hot Deal

17           69.     On this Toddler Tee webpage, Ms. Barba viewed several representations,
18   including a reference price and a sale price for the Toddler Tee. Ms. Barba viewed a black

19   strike-through reference price of "$9,99." Directly below the reference price, Ms. Barba viewed

20   the sale price in red text "$5.00". Directly below the sale price, Ms. Barba viewed the phrase

21   "Hot Deal".

22           70.     Ms. Barba clicked on the Toddler Tee product listing on the webpage, and then

23   viewed a product webpage for the Toddler Tee, which contained the same strike-through, sale

24   price, and "Hot Deal" representations.

25           71.     Relying on Old Navy's representations, Ms. Barba reasonably believed that the

26   $5.00 sale price for the Toddler Tee represented a special "Hot Deal," and that the Toddler Tee

27   was normally offered and sold by Old Navy for the $9.99 list price. Ms. Barba reasonably

28   believed that the Toddler Tee was thereby worth and had a value of $9.99. Ms. Barba
                                                                                  HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                   1401 Twenty-First Street, Suite 400
                                                  - 20 -                           Sacramento, CA 95811
                                                                              T: 425.233.8650 I F: 425.412.7171
                                                                                     www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 23 of 54




 1   reasonably believed that the advertised sale price of $5.00 represented a special bargain (a "Hot

 2   Deal"), where Old Navy was temporarily offering the Toddler Tee at 50% off the regular and

 3   normal selling price of $9.99. Relying on Old Navy's representations, Ms. Barba selected the

 4   size of the Toddler Tee and then added it to her online shopping cart.

 5          72.     However, Old Navy's representations and advertised discounts were false and

 6   deceptive. In reality, and unbeknownst to Ms. Barba, Old Navy had never offered the Toddler

 7   Tee at the purported regular price of $9.99 in the prior 60 days. And after Ms. Barba's purchase

 8   on March 5, 2019, through to the present day, Old Navy continued to never offer the Toddler

 9   Tee at the $9.99 reference price.

10          73.     Old Navy had fooled Ms. Barba. The Toddler Tee was not in fact worth the

11   $9.99 price that Old Navy had led her to believe. Contrary to Old Navy's representations, Ms.

12   Barba did not receive any deal at all, let alone a "Hot Deal." The $5.00 price she paid was in

13   fact simply Old Navy's usual and normal selling price for the Toddler Tee.

14          74.     After Ms. Barba added these items to her online shopping cart she went through

15   Old Navy's online checkout process, where Old Navy made additional false discount

16   representations. For example, Old Navy represented that she was enjoying a "My Savings"
17   dollar amount which was calculated by totaling the false discounts from the inflated reference
18   prices for the items in her cart. Relying on Old Navy's misrepresentations, Ms. Barba

19   purchased the products.

20          75.     Old Navy's advertised false reference prices and false discounts were material
21   misrepresentations and inducements to Ms. Barba's purchases.
22          76.     Ms. Barba reasonably relied on Old Navy's material misrepresentations. If Ms.

23   Barba had known the truth, she would have acted differently and/or would not have purchased

24   the Jeans and the Toddler Tee from Old Navy.
25          77.     These misrepresentations by Old Navy are material misrepresentations, in that

26   they are the type of representations on which an ordinary prudent person would rely upon in

27   conducting his or her affairs.

28          78.     As a direct and proximate result of Old Navy's acts and omissions, Ms. Barba
                                                                                   HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                    1401 Twenty-First Street, Suite 400
                                                  - 21 -                            Sacramento, CA 95811
                                                                               T: 425.233.86501 F: 425.412.7171
                                                                                      www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 24 of 54




 1   was harmed, suffered an injury-in-fact, and lost money or property.

 2           79.        Old Navy's false advertising harmed Ms. Barba by causing her to pay more than

 3   she otherwise would have paid and to buy more than she otherwise would have bought. Ms.

 4   Barba did not enjoy the stated discounts from the purported regular price that Old Navy

 5   represented to her, and the products were not, in fact, worth as much as Old Navy represented

 6   them to be worth (i.e., the products were not worth the inflated and fictitious reference price).

 7          80.     Ms. Barba has a legal right to rely now, and in the future, on the truthfulness and

 8   accuracy of Old Navy's representations regarding its advertised reference prices and discounts.
 9          81.     Ms. Barba was a regular shopper on Old Navy's website, and would likely shop

10   there again if she could have confidence regarding the truth of Old Navy's prices and the value

11   of its products.

12          82.     Ms. Barba will be harmed if, in the future, she is left to guess as to whether Old

13   Navy is providing a legitimate sale or not, and whether products are actually worth the amount

14   that Old Navy is representing.

15          83.     If Ms. Barba were to purchase again from Old Navy without Old Navy having
16   changed its unlawful and deceptive conduct alleged herein, Ms. Barba would be harmed on an

17   ongoing basis and/or would be harmed once or more in the future

18   Plaintiff Brenda Tripicchio

19          84.     Plaintiff Brenda Tripicchio is, and at all relevant times has been, a New Jersey

20   resident.

21          85.     Ms. Tripicchio has been a regular shopper at Old Navy for many years. She has

22   made many purchases in Old Navy's brick-and-mortar stores, including in Old Navy mainline

23   stores and in Old Navy Outlet stores.

24          86.     For example, on March 24, 2019, Ms. Tripicchio visited the Old Navy Outlet
25   store located at 100 Premium Outlets Drive, Blackwood, New Jersey. While at the store, Ms.

26   Tripicchio saw prominent signs that advertised significant sales and percentage-off discounts

27   throughout the store. Ms. Tripicchio purchased several items that day.

28          87.     Dress. For example, Ms. Tripicchio saw and purchased a Jersey Swing Dress for
                                                                                    HATTIS & LUKACS
     CLASS ACTION COMPLAINT
                                                                                1401 Twenty-First Street, Suite 400
                                                    - 22 -                           Sacramento, CA 95811
                                                                                T: 425.233.8650 I F: 425.412.7171
                                                                                       www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 25 of 54




 1   Women ("Dress"), Item #390760051. Ms. Tripicchio viewed signage adjacent to the Dress

 2   advertising that the Dress was on sale for $20.00. Ms. Barba viewed the price tag attached to

 3   the Dress, which showed a price of $29.99.
 4          88.     Relying on Old Navy's representations, Ms. Tripicchio reasonably believed that

 5   the Dress was normally 'offered and sold by Old Navy for the $29.99 list price. Ms. Tripicchio

 6   reasonably believed that the Dress was thereby worth and had a value of $29.99. Ms. Tripicchio

 7   reasonably believed that the advertised sale price of $20.00 represented a special bargain,

 8   where Old Navy was temporarily offering the Dress for $9.99 off (i.e., 33% off) of the regular

 9   and normal selling price of $29.99. Relying on Old Navy's representations; Ms. Tripicchio

10   purchased the Dress.

11          89.     However, Old Navy's $29.99 reference price and advertised discounts of $9.99

12   off and 33% off were false and deceptive. In reality, and unbeknownst to Ms. Tripicchio, Old

13   Navy had rarely if ever offered the Dress for $29.99.

14          90.     Old Navy had fooled Ms. Tripicchio. The Dress was not in fact worth the $29.99

15   price that, Old Navy had led her to believe. Contrary to Old Navy's representations, Ms.

16   Tripicchio did not receive any deal at all. The $20.00 price she paid for the Dress was in fact
17   approximately equal to Old Navy's usual and normal selling price for the Dress.
18          91.     Hoodie. Also while at the Old Navy Outlet on March 24, 2019, Ms. Tripicchio

19   saw and purchased a Zip-Front Hoodie for Boys ("Hoodie"), Item #287720301. Ms. Tripicchio

20   viewed signage adjacent to the Hoodie advertising that the Hoodie was' "20% Off." Ms.

21   Tripicchio viewed the price tag attached-to the Hoodie, which showed a,price of $19.99.

22          92.     Relying on Old Navy's representations, Ms. Tripicchio reasonably believed that

23   the Hoodie was normally offered and sold by Old Navy for the $19.99 list price. Ms. Tripicchio

24   reasonably believed that the Hoodie was thereby worthand had a value of $19.99. Ms.

25   Tripicchio reasonably believed that the advertised savings of 20% off represented a special

26' bargain, where Old Navy was temporarily offering the Hoodie for $4 off of the regular and

27   normal selling price of $19.99. Relying on Old Navy's representations, Ms. Tripicchio

28   purchased the Hoodie.
                                                                                   HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                    1401Twenty=First Street, Suite 400
                                                   - 23 -                           Sacramento, CA 95811
                                                                               T: 425.233.8650 I F: 425.412.7171
                                                                                      www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 26 of 54




1           93.     However, Old Navy's $19.99 reference price and advertised discounts of 20%

2: off and $4.00 off were false and deceptive. In reality, and unbeknownst to Ms. Tripicchio, Old
3    Navy had rarely if ever offered the Hoodie for $19.99.

4           94.     Old Navy had fooled Ms. Tripicchio. The Hoodie was not in fact worth the

 5   $19.99 price that Old Navy had led her to believe. Contrary to Old Navy's representations, Ms.
6.   Tripicchio did not receive any deal at all. In fact, the $15.99 price Ms. Tripicchio paid for the
7    supposedly discounted Hoodie was higher than the, true regular selling price for the Hoodie.
 8          95.     On the paper receipt Ms. Tripicchio received at the cash register and which Ms.

 9   Tripicchio viewed, Old Navy made additional product pricing and value representations
10   regarding the Dress and the Hoodie. Old Navy printed on the receipt that the price for the Dress
11   was "1 @ 29.99", and directly below that Old Navy printed "Item Discount -9.99". Old Navy
12   printed on the receipt that the price for the Hoodie was "1 @ 19.99", and directly below that
13   Old Navy printed "Item Discount 20% -4.00". At the bottom of the receipt, Old Navy printed
14   in large text (which was nearly twice the font size of the text on the rest of the receipt) the
15   phrase "You Saved XXX.XX", 'where XXX.XX was the total dollar amount of all the
16   purported "Item Discount[s]" for the products she purchased that day, including the $9.99
17   discount she purportedly received on the Dress and the $4.00 discount she purportedly received
18   on the Hoodie. These representations on the receipt further indicated to Ms. Tripicchio that the
19   Dress had 'a value of, and was normally and usually offered for, $29.99, and that the lower
20   $20.00 price she paid was a bargain price after Old Navy applied a special $9.99 discount.
21   These representations on the receipt likewise indicated to Ms. Tripicchio that the Hoodie had a
22   value of, and was normally and usually offered for, $19.99, and that the lower $15.99 price she
23   paid was a bargain price after Old Navy applied a special $4.00 (20%' off) discount.
24          96.     Old Navy's advertised false reference prices and advertised false discounts were
25   material misrepresentations and inducements to Ms. Tripicchio's purchases.
26          97.     Ms. Tripicchio reasonably relied on Old Navy's material misrepresentations. If
27   Ms. Tripicchio had known the truth, she would have acted differently and/or would not have
28   purchased the products from Old Navy.
                                                                                      HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                       1401 Twenty-First Street, Suite 400
                                                    - 24 -                             Sacramento, CA 95811
                                                                                  T: 425.233.8650 I F: 425.412.7171
                                                                                         www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 27 of 54




 1          98.     These misrepresentations by Old Navy are material misrepresentations, in that

 2   they are the type of representations on which an ordinary prudent person would rely upon in

 3   conducting his or her affairs.

 4          99.     As a direct and proximate result of Old Navy's acts and omissions, Ms.

 5   Tripicchio was harmed, suffered an injury-in-fact, and lost money or property.

 6          100.    Old Navy's false advertising harmed Ms. Tripicchio by causing her to pay more

 7   than she otherwise would have paid and to buy more than she otherwise would have bought.

 8   Ms. Tripicchio did not enjoy the stated discounts from the purported "regular" price that Old

 9   Navy represented to her (i.e., the reference price), and the products were not, in fact, worth as

10   much as Old Navy represented them to be worth (i.e., the products were not worth the inflated

11   and fictitious reference price).

12          101.    Ms. Tripicchio has a legal right to rely now, and in the future, on the truthfulness

13   and accuracy of Old Navy's representations regarding its advertised reference prices and

14   discounts.
15          102.    Ms. Trippichio was a regular shopper at Old Navy, and would likely shop there

16   again if she could have confidence regarding the truth of Old Navy's prices and the value of its

17   products.
18          103.    Ms. Trippichio will be harmed if, in the future, she is left to guess as to whether

19   Old Navy is providing a legitimate sale or not, and whether products are actually worth the

20   amount that Old Navy is representing.

21          104.    If Ms. Trippichio were to purchase again from Old Navy without Old Navy

22   having changed its unlawful and deceptive conduct alleged herein, Ms. Trippichio would be

23   harmed on an ongoing basis and/or would be harmed once or more in the future.

24          105.    The deceptive practices and policies alleged herein, and experienced directly by
25   Plaintiffs Barba and Tripicchio, are not limited to any single product or group of products.

26   Rather, Old Navy's deceptive advertising, sales practices, and printed sales receipts, which

27   advertise and state false "regular" prices and false percentage-off and dollar discounts, were,

28   and continue to be, systematic and pervasive across nearly all of Old Navy's products across all
                                                                                    HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                     1401 Twenty-First Street, Suite 400
                                                   - 25 -                            Sacramento, CA 95811
                                                                                T: 425.233.86501 F: 425.412.7171
                                                                                       www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 28 of 54




 1    of Old Navy's sales channels.
 2
      VIII. CLASS ACTION ALLEGATIONS
 3
             106.    Plaintiffs bring this class-action lawsuit on behalf of themselves and the
 4
      members of the following class (the "Nationwide Online Class"):
 5
                     All persons in the United States of America who, within the
 6                   applicable limitations period, purchased from the Old Navy
                     website one or more products which was advertised or promoted
 7                   by displaying or disseminating a reference price or discount.

 8           107.    Plaintiff Brenda Tripicchio also brings this class-action lawsuit on behalf of
 9    herself and the members of the following class (the "New Jersey In-Store Class"):
10                   All persons in the State of New Jersey who, within the applicable
                     limitations period, purchased from an Old Navy or Old Navy
11                   Outlet brick-and-mortar store one or more products which was
                     advertised or promoted by displaying or disseminating a reference
12                   price or discount.

13           108.    The Nationwide Online Class and the New Jersey In-Store Class are collectively
14    referred to herein as the "Class."
15           109.    Specifically excluded from the Class are the Defendants, any entity in which a
16    Defendant has a controlling interest or which has a controlling interest in a Defendant, each
17    Defendant's agents and employees and attorneys, the bench officers to whom this civil action is
18    assigned, and the members of each bench officer's staff and immediate family.
19           110.    Numerosity. Plaintiffs do not know the exact number of Class members but are
20    informed and believe that the Class easily comprises hundreds of thousands of individuals. As
21    such, Class members are so numerous that joinder of all members is impracticable.
22           111.    Commonality and Predominance. Well-defined, nearly identical legal or factual
23    questions affect the members of the Class. These questions predominate over questions that
24    might affect individual Class members. These common questions include, but are not limited
25    to, the following:
26.                  a.      Old Navy's policies and actions regarding its advertising;
27                   b.      The accuracy of Old Navy's advertised reference prices and discounts;
28                   c.      Whether the alleged conduct of Old Navy violates California Civil Code

      CLASS ACTION COMPLAINT                                                        HATTIS & LUKACS
                                                                                1401 Twenty-First Street, Suite 400
                                                    - 26 -                           Sacramento, CA 95811
                                                                                T: 425.233.8650 I F: 425.412.7171
                                                                                       www.hattislaw.com
              Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 29 of 54




 1   § 1750 et seq., California Business & Professions Code § 17500 et seq., and/or California

 2   Business & Professions Code § 17200 et seq.;

                      d.      Whether the alleged conduct of Old Navy violates N.J.A.C. § 13:45A-

 4   9.3(a)(3), N.J.A.C. § 13:45A-9.6, N.J.S.A. § 56:8-1, and/or N.J.S.A. § 56:12-16, et seq.;

 5                    e.      Whether Plaintiffs and the Class have suffered injury and have lost

 6   money or property as a result of such false or misleading discounts and reference prices;

 7                    f.      Whether Defendants should be ordered to disgorge their unjust

 8   enrichment; and

 9                    g.      Whether Old Navy should be enjoined from further engaging in the

10   misconduct alleged herein.

11             112.   The prosecution of separate actions by individual members of the Class would

12   create a risk of inconsistent or varying adjudications with respect to individual members of the

13   Class which would establish incompatible standards of conduct for the party opposing the

14   Class.

15            113.    The party opposing the Class has acted or refused to act on grounds generally

16   applicable to the Class, thereby making appropriate final injunctive relief with respect to the

17   Class as a whole.
18            114.    Typicality. Plaintiffs' claims are typical of Class members' claims. Plaintiffs and

19   Class members all sustained injury as a result of Defendants' practices and schemes.

20            115.    Adequacy. Plaintiffs will fairly and adequately protect Class members' interests.

21   Plaintiffs have no interests antagonistic to Class members' interests. Plaintiffs have retained

22   counsel who have considerable experience and success in prosecuting complex class action and

23   consumer protection cases.

24            116.    Further, a class action is superior to all other available methods for fairly and
25   efficiently adjudicating this controversy. Each Class member's interests are small compared to

26   the burden and expense required to litigate each of their claims individually, so it would be

27   impractical and would not make economic sense for Class members to seek individual redress

28   for Old Navy's conduct. Individual litigation would add administrative burden on the courts,
                                                                                      HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                       1401 Twenty-First Street, Suite 400
                                                     - 27 -                             Sacramento, CA 95811
                                                                                  T: 425.233.8650 I F: 425.412.7171
                                                                                         www.liattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 30 of 54




 1   increasing the delay and expense to all parties and to the court system. Individual litigation

 2   would also create the potential for inconsistent or contradictory judgments regarding the same

 3   uniform conduct. A single adjudication would create economies of scale and comprehensive

 4   supervision by a single judge. Moreover, Plaintiffs do not anticipate any difficulties in

 5   managing a class action trial.

 6             117.   By its conduct and omissions alleged herein, Old Navy has acted and refused to

 7   act on grounds that apply generally to Class, such that final injunctive relief and/or declaratory

 8   relief is appropriate respecting the Class as a whole.

 9             118.   The nature of Old Navy's misconduct is non-obvious and/or obscured from

10   public view, and neither Plaintiffs nor the members of the Class could have, through the use of

11   reasonable diligence, learned of the accrual of their claims against Old Navy at an earlier time.

12   This Court should, at the appropriate time, apply the discovery rule to extend any applicable

13   limitations period (and the corresponding class period) to the date on which Old Navy first

14   began perpetrating the false reference price and false discount advertising scheme alleged

15   herein.
                                            CAUSES OF ACTION
16
                                                 COUNT I
17                            Violation of the Consumers Legal Remedies Act
                                     California Civil Code § 1750 et seq.
18
               119.   Plaintiffs reallege and incorporate by reference all paragraphs alleged
19
     hereinbefore.
20
               120.   Plaintiffs each bring this claim in their individual capacity, in their capacity as a
21
     private attorney general seeking the imposition of public injunctive relief, and/or as a
22
     representative of a putative class.
23
               121.   Each of Defendants Old Navy, LLC, Old Navy (Apparel), LLC, Old Navy
24
     Holdings, LLC, GPS Services, Inc., The Gap, Inc., and each Doe defendant is a "person," as
25
     defined by California Civil Code § 1761(c).
26
               122.   Plaintiffs Anastasha Barba and Brenda Tripicchio are each a "consumer," as
27
     defined by California Civil Code § 1761(d).
28
                                                                                       HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                        1401 Twenty-First Street, Suite 400
                                                      - 28 -                            Sacramento, CA 95811
                                                                                   T: 425.233.86501F: 425.412.7171
                                                                                          www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 31 of 54




 1          123.    The clothing items purchased by Plaintiffs from Old Navy are "goods" as

2    defined by California Civil Code § 1761(a).

3           124.    Plaintiffs' purchases from Old Navy constitutes a "transaction," as defined by

4    California Civil Code § 1761(e).

 5          125.    The unlawful methods, acts or practices alleged herein to have been undertaken

6    by Old Navy were all committed intentionally. The unlawful methods, acts or practices alleged

 7   herein to have been undertaken by Old Navy did not result from a bona fide error

 8   notwithstanding the use of reasonable procedures adopted to avoid such error.

 9          126.    With regard to this count of the pleading which alleges one or more violations of

10   the CLRA, venue is proper in the San Francisco Superior Court because, without limitation, the

11   County of San Francisco is the county in which Defendant Old Navy, Inc., has its principal

12   place of business. A declaration establishing that this Court has proper venue for this count is
13   attached hereto as Exhibit A.

14          127.    Old Navy's methods, acts and/or practices, including Old Navy's

15   misrepresentations, active concealment, and/or failures to disclose, violated and continue to

16   violate the CLRA in ways including, but not limited to, the following:

17                  1.      Old Navy misrepresented that its products had characteristics, benefits,
18   or uses that they did not have (Cal. Civ. Code § 1770(a)(5));
19                  2.      Old Navy advertised its products with an intent not to sell them as

20   advertised (Cal. Civ. Code § 1770(a)(9));

21                  3.      Old Navy made false or misleading statements of fact concerning

22   reasons for, existence of, or amounts of, price reductions. (Cal. Civ. Code § 1770(a)(13)); and

23                  4.      Old Navy represented that its products were supplied in accordance with

24   previous representations when they were not (Cal. Civ. Code § 1770(a)(16)).
25          128.    With respect to omissions, Old Navy at all relevant times had a duty to disclose

26   the information in question because, inter alia: (a) Old Navy had exclusive knowledge of

27   material information that was not known to Plaintiffs and the Class; (b) Old Navy concealed

28   material information from Plaintiffs and the Class; and/or (c) Old Navy made partial
                                                                                    HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                     1401 Twenty-First Street, Suite 400
                                                   - 29 -                            Sacramento, CA 95811
                                                                                T: 425.233.86501 F: 425.412.7171
                                                                                       www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 32 of 54




 1   representations which were false and misleading absent the omitted information.
 2          129.    Old Navy's misrepresentations and nondisclosures deceive and have a tendency
 3   to deceive the general public.
 4          130.    Old Navy's misrepresentations and nondisclosures are material, in that a

 5   reasonable person would attach importance to the information and would be induced to act on
 6   the information in making purchase decisions.

 7          131.    As a direct and proximate result of these violations, Plaintiffs and the Class
 8   suffered injury-in-fact and lost money.
 9          132.    Plaintiffs and the Class paid more than they otherwise would have paid for the
10   products they purchased from Old Navy and they bought more than they otherwise would have
11   bought from Old Navy.
12          133.    Plaintiffs and the Class did not enjoy the actual discounts Old Navy represented
13   to them, and the products were not in fact worth the inflated amount that Old Navy represented
14   to them (i.e., the products were not actually worth the fictitious and invented list price).
15          134.    Old Navy's false advertising scheme has harmed all of its customers by
16   fraudulently increasing demand for its products, thereby shifting the demand curve and
17   enabling Old Navy to charge its customers more than it otherwise could have charged and to
18   generate more sales than it otherwise would have generated.
19          135.    Old Navy's conduct alleged herein caused substantial injury to Plaintiffs, the
20   Class, and the public. Old Navy's conduct is ongoing and is likely to continue and recur absent
21   a permanent injunction. Accordingly, Plaintiffs seek an order enjoining Old Navy from
22   committing such practices. Plaintiffs also seek attorneys' fees and costs.
23          136.    Plaintiffs individually seek public injunctive relief, under the CLRA, to protect
24   the general public from Old Navy's false advertisements and omissions.
25          137.    In accordance with California Civil Code § 1782(a), on July 18, 2019, Plaintiffs'
26   counsel served Old Navy with notice of its CLRA violations by certified mail, return receipt
27   requested. A true and correct copy of that notice is attached hereto as Exhibit B. If Old Navy
28   fails to provide appropriate relief for its CLRA violations within 30 days of Plaintiffs'
                                                                                      HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                       1401 Twenty-First Street, Suite 400
                                                    - 30 -                              Sacramento, CA 95811
                                                                                  T: 425.233.8650 I F: 425.412.7171
                                                                                         www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 33 of 54




 1    notification letter, Plaintiffs will amend this complaint to seek compensatory and exemplary

 2    damages as permitted by Cal. Civ. Code §§ 1780 and 1782(b).

 3                                              COUNT II
                             Violation of California's False Advertising Law
 4                       California Business and Professions Code § 17500 et seq.
 5           138.     Plaintiffs reallege and incorporate by reference all paragraphs alleged

 6    hereinbefore.

 7           139.     Plaintiffs each bring this claim in their individual capacity, in their capacity as a

 8    private attorney general seeking the imposition of public injunctive relief, and/or as a

 9    representative of a putative class.

10           140.     Old Navy has engaged in false or misleading advertising in violation of

11    California's statutory False Advertising Law ("FAL").
12           141.     Old Navy has advertised reference prices and corresponding discounts that are

13    false, misleading, and/or have a capacity, likelihood or tendency to deceive reasonable

14    consumers. See, e.g., Kasky, 27 Ca1.4th at 951 (UCL and FAL prohibit "not only advertising

15    which is false, but also advertising which, although true, is either actually misleading or which

16    has a capacity, likelihood or tendency to deceive or confuse the public" (citation omitted));

17    Hansen v. Newegg.corn Americas, Inc., 25 Cal.App. 5th 714, 722 (2018) (same);
18    Overstock.com, Inc., 2014 WL 657516, at *23 (same).
19           142.     Old Navy, with intent directly or indirectly to dispose of personal property or to

20    perform services, or to induce the public to enter into any obligation relating thereto, makes,

21    disseminates, has made or disseminated, causes to be made or disseminated, and/or has caused

22    to be made or disseminated, before the public in the State of California and throughout the

23    United States, in any newspaper or other publication, or any advertising device, or by public

24    outcry or by proclamation, or in any other manner or means, including over the Internet,
25    statements concerning that personal property or those services, and/or concerning any

26.   circumstance or matter of fact connected with the proposed performance or disposition thereof,

27    which are untrue or misleading and which are known (or which by the exercise of reasonable

28    care should be known) to be untrue or misleading.

      CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                   1401 Twenty-First Street, Suite 400
                                                      - 31 -                             Sacramento, CA 95811
                                                                                   T: 425.233.8650 I F: 425.412.7171
                                                                                          www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 34 of 54




 1          143.    Independently, Old Navy has made or disseminated or caused to be so made or

 2   disseminated any such statement as part of a plan or scheme with the intent not to sell that

 3   personal property or those services, professional or otherwise, so advertised at the price stated

 4   therein, or as so advertised.

 5          144.    With respect to omissions, Old Navy at all relevant times had a duty to disclose

 6   the information in question because, inter alia: (a) Old Navy had exclusive knowledge of

 7   material information that was not known to Plaintiffs and the Class; (b) Old Navy concealed

 8   material information from Plaintiffs and the Class; and/or (c) Old Navy made partial

 9   representations which were false and misleading absent the omitted information.

10          145.    Old Navy committed such violations of the False Advertising Law with actual

11   knowledge that its advertising was untrue or misleading, or Old Navy, in the exercise of

12   reasonable care, should have known that its advertising was untrue or misleading.

13          146.    Plaintiffs and the Class reasonably relied on Old Navy's representations and/or

14   omissions made in violation of the False Advertising Law.

15          147.    As a direct and proximate result of these violations, Plaintiffs and the Class

16   suffered injury-in-fact and lost money.

17          148.    Plaintiffs and the Class paid more than they otherwise would have paid for the
18   products they purchased from Old Navy and they bought more than they otherwise would have

19   bought from Old Navy.

20          149.    Plaintiffs and the Class did not enjoy the actual discounts Old Navy represented

21   to them, and the products were not in fact worth the inflated amount that Old Navy represented

22   to them (i.e., the products were not actually worth the fictitious and invented list price).

23          150.    Old Navy's false advertising scheme has harmed all of its customers by

24   fraudulently increasing demand for its products, thereby shifting the demand curve and

25   enabling Old Navy to charge its customers more than it otherwise could have charged and to

26   generate more sales than it otherwise would have generated.

27          151.    Old Navy should be ordered to disgorge or make restitution of all monies

28   improperly accepted, received or retained.
                                                                                     HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                      1401 Twenty-First Street, Suite 400
                                                    - 32 -                            Sacramento, CA 95811
                                                                                 T: 425.233.8650 I F: 425.412.7171
                                                                                        www.hattislaw.com
            Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 35 of 54




 1            152.    Old Navy's conduct has caused substantial injury to Plaintiffs, the Class, and the
 2     public. Old Navy's conduct is ongoing and is likely to continue and recur absent a. permanent
 3     injunction. Accordingly, Plaintiffs seek an order, enjoining Old Navy from committing such
 4    violations of the FAL. Plaintiffs further seek an order granting restitution to Plaintiffs and the
 5    Class in an amount to be proven at trial. Plaintiffs further seek an award of attorneys' fees and
 6    costs under Cal. Code Civ. Proc. § 1021.5.
 7            153.    Absent injunctive relief, Old Navy will continue to injure Plaintiffs and the
 8    Class. Old Navy's misrepresentations and omissions, are ongoing. Even if such conduct were to
 9    cease, it is behavior that is capable of repetition or reoccurrence by Old Navy.
10,           154.    Plaintiffs each individually seek public injunctive relief, under the FAL, to
11    protect the general public from Old Navy's false reference price advertising and omissions.
12                                             COUNT III
                            Violation of California's Unfair Competition Law
13                       California Business and Professions Code § 17200 et seq.
14            155.    Plaintiffs reallege and incorporate by reference all paragraphs alleged
15    hereinbefore.
16            156.    Plaintiffs each bring this claim in, their individual capacity, in their capacity as a
17    private attorney general seeking the imposition of public injunctive relief, and/or as a
18    representative of a putative class.
19            157.    Defendant Old Navy's acts and omissions alleged herein constitute unfair
20    competition and/or unlawful, unfair, or fraudulent business practices in violation of California
21    Business and Professions Code § 17200 et seq. (the "Unfair Competition Law" or "UCL").
22            158.    Old Navy's conduct and omissions'alleged herein are immoral, unethical,
23    oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs and the
24    Class. There is no utility. to Old Navy's conduct, and even if there were any utility, it would be
25    significantly outweighed by the gravity of the harm to consumers caused by Old Navy's
26    conduct alleged herein.
27           159.     Old Navy's conduct and omissions alleged herein also violate California public
28    policy, including as such policy is reflected in Cal. Civ. Code § 1750 et seq. and Cal. Civ. Code

      CLASS ACTION COMPLAINT                                                            HATTIS & LUKACS
                                                                                    1401 Twenty-First Street, Suite 400
                                                      - 33 -                             Sacramento, CA 95811
                                                                                    T: 425.233.8650 F: 425.412.7171
                                                                                           www.hattislaw.com
              Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 36 of 54




 1   §§ 1709-1710.
 2             160.   By its conduct and omissions alleged herein, Old Navy has violated the
 3   "unlawful" prong of the UCL, including by making material misrepresentations and omissions
 4   in violation of Cal. Bus. & Prof. Code § 17500 et seq. and Cal. Civ. Code § 1750, et seq.;
 5   engaging in deceit in violation of Cal Civ. Code §§ 1709-1710; and employing deceptive
 6   reference price advertisements as identified by 16 C.F.R § 233.1 et seq.

 7             161.   Old Navy has violated the "fraudulent" prong of the UCL by advertising its
 8   products with a false and inflated reference price and with a false discount.
 9             162.   With respect to omissions, Old Navy at all relevant times had a duty to disclose
10   the information in question because, inter alia: (a) Old Navy had exclusive knowledge of
11   material information that was not known to Plaintiffs and the Class; (b) Old Navy concealed
12   material information from Plaintiffs and the Class; and/or (c) Old Navy made partial
13   representations which were false and misleading absent the omitted information.
14             163.   Old Navy's material misrepresentations and nondisclosures were likely to
15   mislead reasonable consumers, existing and potential customers, and the public.
16             164.   Old Navy's misrepresentations and nondisclosures deceive and have a tendency
17   to deceive the general public and reasonable consumers.
18             165.   Old Navy's misrepresentations and nondisclosures are material, such that a
19   reasonable person would attach importance to the information and would 'be induced to act on
20   the information in making purchase decisions.
21             166.   Plaintiffs and the Class reasonably relied on Old Navy's material
22   misrepresentations and nondisclosures, and would have acted differently if they had known the
23   truth.
24             167.   By its conduct and omissions alleged herein, Old Navy received more money
25   from Plaintiffs and the Class than it should have received, and that money is subject to
26   restitution.
27            168.    As a direct and proximate result of Old Navy's unfair, unlawful, and fraudulent
28   conduct, Plaintiffs and the Class lost money.

     CLASS ACTION COMPLAINT                                                          HATTIS & LUKACS
                                                                                1401 Twenty-First Street, Suite 400
                                                     - 34 -                          Sacramento, CA 95811
                                                                                T: 425.233.8650 I F: 425.412.7171
                                                                                       www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 37 of 54




 1           169.    Plaintiffs and the Class paid more than they otherwise would have paid for the

 2   products they purchased from Old Navy and they bought more than they otherwise would have

 3   bought from Old Navy.

 4           170.    Plaintiffs and the Class did not enjoy the actual discounts Old Navy represented

 5   to them, and the products were not in fact worth the inflated amount that Old Navy represented

 6   to them (i.e., the products were not actually worth the fictitious and invented list price).

 7          171.     Old Navy's false advertising scheme has harmed all of its customers by
 8   fraudulently increasing demand for its products, thereby shifting the demand curve and
 9   enabling Old Navy to charge its customers more than it otherwise could have charged and to

10   generate more sales than it otherwise would have generated.

11          172.     Old Navy's conduct has caused substantial injury to Plaintiffs, Class members,

12   and the public. Old Navy's conduct is ongoing and is likely to continue and recur absent a

13   permanent injunction. Accordingly, Plaintiffs seek an order enjoining Old Navy from

14   committing such unlawful, unfair, and fraudulent business practices. Plaintiffs further seek an

15   order granting restitution to Plaintiffs and the Class in an amount to be proven at trial. Plaintiffs
16   further seek an award of attorneys' fees and costs under Cal. Code Civ. Proc. § 1021.5.

17          173.     Absent injunctive relief, Old Navy will continue to injure Plaintiffs and the
18   Class. Old Navy's misrepresentations and omissions are ongoing. Even if such conduct were to

19   cease, it is behavior that is capable of repetition or reoccurrence by Old Navy.

20          174.     Plaintiffs each individually seek public injunctive relief, under the UCL, to
21   protect the general public from Old Navy's false reference price advertising.

22
                                               COUNT IV
23                                 Permanent Public Injunctive Relief
                              All Statutory, Inherent and Other Authority
24                                            (Individually)

25          175.     Plaintiffs reallege and incorporate by reference all paragraphs alleged

26   hereinbefore.

27          176.     Plaintiffs each bring this claim in their individual capacity.
28          177.     Public injunctive relief is a remedy which is authorized and recognized by the

     CLASS ACTION COMPLAINT                                                           HATTIS & LUKACS
                                                                                  1401 Twenty-First Street, Suite 400
                                                    - 35 -                             Sacramento, CA 95811
                                                                                  T: 425.233.86501 F: 425.412.7171
                                                                                         www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 38 of 54




 1   laws of California. Public injunctive relief is defined as an injunction which seeks "not to

 2   resolve a private dispute but to remedy a public wrong." Broughton v. Cigna Healthplans of

 3   California, 21 Cal. 4th 1066, 1080 (1999). "Whatever the individual motive of the party

 4   requesting injunctive relief, the benefits of granting injunctive relief by and large do not accrue

 5   to that party, but to the general public in danger of being victimized by the same deceptive

 6   practices as the plaintiff suffered. . . . . In other words, the plaintiff in a CLRA damages action

 7   is playing the role of a bona fide private attorney general." Ibid.

 8          178.    Three of Plaintiffs' claims are brought under California statutes which empower

 9   the Court to craft wide-ranging injunctions to benefit consumers at large. "In previous

10   decisions, this court has said that the statutory remedies available for a violation of the

11   Consumers Legal Remedies Act (CLRA; Civ. Code, § 1750 et seq.), the unfair competition law

12   (UCL; Bus. & Prof. Code, § 17200 et seq.), and the false advertising law (id., § 17500 et seq.)
13   include public injunctive relief, i.e., injunctive relief that has the primary purpose and effect of

14   prohibiting unlawful acts that threaten future injury to the general public." McGill v. Citibank,

15   NA., 2 Cal. 5th 945, 951 (2017).

16          179.    If not enjoined by order of this Court, Old Navy is free to resume its unlawful

17   behavior and injure Plaintiffs and consumers through the misconduct alleged herein once more.
18   Old Navy has a duty to speak truthfully or in a non-misleading manner.
19          180.    Plaintiffs are regular shoppers at Old Navy, and would likely shop there again if

20   they could have confidence regarding the truth of Old Navy's prices and the value of its

21   products.

22          181.    Plaintiffs will be harmed if, in the future, they are left to guess as to whether Old

23   Navy is providing a legitimate sale or not, and whether products are actually worth the amount

24   that Old Navy is representing.
25          182.    If Plaintiffs were to purchase again from Old Navy without Old Navy having

26   changed its unlawful and deceptive conduct alleged herein, Plaintiffs would be harmed on an

27   ongoing basis and/or would be harmed once or more in the future

28          183.    The balance of the equities favors the entry of permanent injunctive relief
                                                                                     HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                      1401 Twenty-First Street, Suite 400
                                                    - 36 -                            Sacramento, CA 95811
                                                                                 T: 425.233.86501F: 425.412.7171
                                                                                        www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 39 of 54




 1   against Old Navy. Plaintiffs and the general public will be irreparably harmed absent the entry

 2   of permanent injunctive relief against Old Navy. Plaintiffs and the general public lack an

 3   adequate remedy at law. A permanent injunction against Old Navy is in the public interest. Old

 4   Navy's unlawful behavior is capable of repetition or re-occurrence absent the entry of a

 5   permanent injunction.

 6                                            COUNT V
                           Violation of the New Jersey Consumer Fraud Act
 7                                      N.J.S.A. § 56:8-1, et seq.
                             (On Behalf of the New Jersey In-Store Class)
 8

 9          184.    Plaintiff Brenda Tripicchio realleges and incorporates Paragraphs 1 — 118.

10          185.    This count is pleaded in the alternative by Plaintiff Brenda Tripicchio on behalf
11   of herself and the New Jersey In-Store Class.

12          186.    The New Jersey Consumer Fraud Act, N.J.S.A. § 56:8-1, et seq. (the "NJCFA")

13   applies to all sales made by Defendants to New Jersey consumers from Defendants' Old Navy

14   and Old Navy Outlet retail brick-and-mortar stores.

15          187.    The NJCFA was enacted to protect consumers against sharp and unconscionable

16   commercial practices by persons engaged in the sale of goods or services. See Marascio v.

17   Campanella, 689 A.2d 852, 857 (App. Div. 1997).
18          188.    The NJCFA is a remedial statute which the New Jersey Supreme Court has

19   repeatedly held must be construed liberally in favor of the consumer to accomplish its deterrent

20   and protective purposes. See Furst v. Einstein Moomjy, Inc., 860 A.2d 435, 441 (N.J. 2004).

21          189.    Defendants violated the NJCFA by engaging in the act, use or employment of an
22   unconscionable commercial practice, deception, fraud, false pretense, misrepresentation, or the

23   knowing concealment, suppression, or omission of any material fact with intent that others rely

24   upon such concealment, suppression or omission whether or not any person has in fact been
25   misled, deceived or damaged thereby.

26          190.    Moreover, because Defendants' conduct described herein is a violation of both

27   federal regulations and New Jersey state regulations, such conduct constitutes a per se violation

28   of the NJCFA. Defendants' conduct concerning false former prices and false discounts violated

     CLASS ACTION COMPLAINT                                                       HATTIS & LUKACS
                                                                              1401 Twenty-First Street, Suite 400
                                                  - 37 -                           Sacramento, CA 95811
                                                                              T: 425.233.86501F: 425.412.7171
                                                                                     www.hattislaw.com
             Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 40 of 54




 1   16 C.F.R. § 233.1 et seq. Defendants' conduct also violated both N.J.A.C. § 13:45A-9.3(a)(3)

 2   and § 13:45A-9.4(a)(5) and (6), which require, inter alia, that a seller advertising a purported

 3   percentage-off discount and/or price comparison must affirmatively state in writing the basis

 4   for the purported discount and the source of the price which is being used for comparison,

 5   including whether that price was previously charged by the seller or its competitors and when

 6   and where that former price was previously charged. Defendants' reference price and discount

 7   advertising clearly does not do any of this.

 8            191.   Plaintiff Tripicchio and the New Jersey In-Store Class reasonably and justifiably

 9   expected Defendants to comply with applicable law, but Defendants failed to do so.

10            192.   As a direct and proximate result of these unlawful actions by Defendants,

11   Plaintiff Tripicchio and the New Jersey In-Store Class have been injured and have suffered an
12   ascertainable loss of money.

13            193.   Under New Jersey law, the value of an item is presumed to be the price listed on

14   its price tag as the regular, typical price at which it was sold or offered for sale in the recent

15   past.

16            194.   By stating that the reference price of each product (i.e., the Dress and the

17   Hoodie) purchased by Plaintiff Tripicchio was higher than the price at which the item was
18   typically sold or offered for sale, Defendants promised a bargain to Ms. Tripicchio in which she

19   would receive an item worth the reference price claimed on Defendants' tag and in which she

20   would realize monetary savings equal to the difference between the reference price and the

21   purchase price.

22            195.   In actuality, however, the true value of each of the products purchased by Ms.

23   Tripicchio was less than the false and inflated reference price listed on its price tag, and Ms.

24   Tripicchio did not save the amount of money claimed by Defendants.

25            196.   Moreover, Plaintiff Tripicchio suffered an out-of-pocket loss of money in that

26   she was induced to pay Defendants money based on the misleading and deceptive statements of

27   Defendants. But for those misleading and deceptive statements, Plaintiff would have acted

28   differently and/or would not have paid Defendants money to purchase the Dress and the
                                                                                      HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                       1401 Twenty-First Street, Suite 400
                                                     - 38 -                            Sacramento, CA 95811
                                                                                  T: 425.233.8650 F: 425.412.7171
                                                                                         www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 41 of 54




 1   Hoodie.

 2          197.     Old Navy's false advertising scheme has harmed all of its New Jersey customers

 3   by fraudulently increasing demand for its products, thereby shifting the demand curve and

 4   enabling Old Navy to charge its customers more than it otherwise could have charged and to

 5   generate more sales than it otherwise would have generated.

 6           198.    Plaintiff Tripicchio and the New Jersey In-Store Class did not enjoy the actual

 7   discounts Old Navy represented to them, and the products were not in fact worth the inflated

 8   amount that Old Navy represented to them (i.e., the products were not actually worth the

 9   fictitious and invented list price).

10           199.    Pursuant to N.J.S.A. § 56:8-10 of the NJCFA, Plaintiff Tripicchio seeks, inter

11   alia, actual damages, treble damages, and injunctive relief for herself and the New Jersey In-

12   Store Class.

13                                          COUNT VI
        Violation of the New Jersey Truth in Consumer Contract, Warranty and Notice Act
14                                  N.J.S.A. § 56:12-14, et seq.
                           (On Behalf of the New Jersey In-Store Class)
15

16           200.    Plaintiff Brenda Tripicchio realleges and incorporates Paragraphs 1 — 118 and

17   184 — 199.
18           201.    This count is pleaded in the alternative by Plaintiff Brenda Tripicchio on behalf
19   of herself and the New Jersey In-Store Class.

20           202.    Plaintiff Tripicchio and the New Jersey In-Store Class members are
21   "consumers" within the meaning of N.J.S.A. §§ 56:12-15 and 16.

22           203.    Defendants Old Navy, LLC, Old Navy (Apparel), LLC, Old Navy Holdings,

23   LLC, GPS Services, Inc., The Gap, Inc., and each Doe defendant are "sellers" within the

24   meaning of N.J.S.A. §§ 56:12-15 and 16.

25          204.     The advertisements and representations of reference prices and discounts in the

26   Old Navy and Old Navy Outlet brick-and-mortar stores are both a consumer "notice" and

27   "warranty" within the meaning of N.J.S.A. §§ 56:12-15 and 16.
28          205.     By the acts alleged herein, Defendants have violated N.J.S.A. § 56:12-16
                                                                                   HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                    1401 Twenty-First Street, Suite 400
                                                   - 39 -                           Sacramento, CA 95811
                                                                               T: 425.233.86501F: 425.412.7171
                                                                                      www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 42 of 54




 1   because, in the course of Defendants' business, Defendants have offered written consumer

 2   notices and warranties to Plaintiff Tripicchio and the New Jersey In-Store Class which

 3   contained provisions that violated their clearly established legal rights under state law and

 4   federal regulations, within the meaning of N.J.S.A. § 56:12-15. Specifically, Defendants' in-

 5   store discount signage and reference prices are a consumer "notice" and/or "sign" within the

 6   meaning of N.J.S.A. § 56:12-15.

 7          206.    The in-store discount signage and reference prices which were presented and

 8   shown by Defendants to Plaintiff Tripicchio and the New Jersey In-Store Class violated their

 9   clearly established rights under 16 C.F.R. § 233.1 to be free of false discounts and the use of

10   fictitious former prices in advertising, as well as their rights under N.J.A.C. 13:45A-9.3(a)(3)

11   and 13:45A-9.4(a)(5) and (6), which require a seller advertising a purported percentage-off
12   discount and/or a price comparison to affirmatively state in writing the basis for the discount

13   and the source of the price which is being used for comparison, including whether that price

14   was charged by the seller or its competitors and when and where that former price was

15   previously charged.

16          207.    Pursuant to N.J.S.A. § 56:12-17, Plaintiff Tripicchio seeks a statutory penalty of

17   $100 for herself and each New Jersey In-Store Class member, as well as actual damages and
18   attorneys' fees and costs.

19                                       PRAYER FOR RELIEF

20          208.    In order to prevent injury to the general public, Plaintiffs Anastasha Barba and

21   Brenda Tripicchio each individually request that the Court enter a public injunction enjoining

22   Defendants from advertising false reference prices and/or false discounts;

23          209.    Further, on behalf of themselves and the proposed Class, Plaintiffs request that

24   the Court order relief and enter judgment against Defendants as follows:
25                  a.      Declare this action to be a proper class action, certify the Class, and
26   appoint Plaintiffs and their counsel to represent the Class;

27                  b.      Order disgorgement or restitution, including, without limitation,
28   disgorgement of all revenues, profits and/or unjust enrichment that each Defendant obtained,

     CLASS ACTION COMPLAINT                                                         HATTIS & LUKACS
                                                                                1401 Twenty-First Street, Suite 400
                                                   - 40 -                            Sacramento, CA 95811
                                                                                T: 425.233.86501 F: 425.412.7171
                                                                                       www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 43 of 54




1    directly or indirectly, from Plaintiffs and the members of the Class or otherwise as a result of

2    the unlawful conduct alleged herein;

.3                   c.     Permanently enjoin each Defendant from the unlawful conduct alleged

4    herein;

 5                   d.     Retain jurisdiction to police each Defendant's compliance with the

 6   permanent injunctive relief;

 7                    e.    Order each Defendant to pay damages and restitution to Plaintiffs and

 8   the Class in an amount to be proven at trial;

 9                          Order each Defendant to pay punitive and exemplary damages to the

10   extent allowed by law;

11                   g.     Order each Defendant to pay attorneys' fees, costs, and pre judgment

12   and post-judgment interest to the extent allowed by law; and

13                   h.      Provide all other relief to which Plaintiffs and the Class may show

14   themselves justly entitled.

15
                                             JURY DEMAND
16
               Plaintiffs ANASTASHA BARBA and BRENDA TRIPICCHIO, on behalf of
17
     themselves and on behalf of the Class, demand a trial by jury on all issues so triable.
18

19
               DATED this 18th day of July, 2019.
20
                                            Presented by:
21

22                                          HATTIS & LUKACS

23

24                                          Daniel M. Hattis (SBN 232141)
                                            Paul Karl Lukacs (SBN 197007)
25                                          HATTIS & LUKACS           •
                                            1401 Twenty-First Street, Suite 400
26                                          Sacramento, California 95811
                                            Telephone: (425) 233-8650
27                                          Facsimile: (425) 412-7171
                                            Email: dan@hattislaw.com
28                                          Email: pkl@hattislaW.com
                                                                                    HATTIS & LUKACS
     CLASS ACTION COMPLAINT                                                     1401 Twenty-First Street, Suite 400
                                                     - 41 -                           Sacramento, CA 95811
                                                                                T: 425.233.86501 F: 425.412.7171
                                                                                       www.hattislaw.com
          Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 44 of 54




 1
                                 Stephen P. DeNittis, Esq.*
 2                               Shane T. Prince, Esq.*
                                 DENITTIS OSEFCHEN PRINCE, P.C.
 3                               5 Greentree Centre, Suite 410
                                 525 Route 73 N.
 4                               Marlton, New Jersey 08057
                                 Telephone: (856) 797-9951
 5                               Facsimile: (856) 797-9978
                                 Email: sdenittis@denittislaw.com
 6                               Email: sprince@denittislaw.com

 7                               Attorneys for Plaintiffs and the Proposed Class

 8                               *Pro hac vice application to be submitted

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT                                             HATTIS & LUKACS
                                                                    1401 Twenty-First Street, Suite 400
                                        - 42 -                           Sacramento, CA 95811
                                                                    T: 425.233.86501 F: 425.412.7171
                                                                           www.hattislaw.com
Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 45 of 54




            EXHIBIT A
             Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 46 of 54




       Daniel M. Hattis (SBN 232141)
       Paul Karl Lukacs (SBN 197007)
 2     HATTIS & LUKACS
       1401 Twenty-First Street, Suite 400
 3     Sacramento, CA 95811
       Telephone: (425) 233-8650
 4     Facsimile: (425) 412-7171
       Email: dan@hattislaw.com
 5'    Email: pkl@hattislaw.com

 6     Stephen P. DeNittis, Esq. (Pro Hac Vice forthcoming)
       Shane T. Prince; Esq. (Pro Hac Vice forthcoming)
 7     DENITTIS OSEFCHEN PRINCE, P.C.
       5 Greentree Centre, Suite 410
 8     525 'Route 73 N.
       Marlton, New Jersey 08057
 9     Telephone: (856) 797-9951
       Facsimile:. (856)`797-9978
10     Email: sdenittis@denittislaw.com
       Email: sprince@denittislaw.com
11
       Attorneys for Plaintiffs and the Proposed Class
12
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
13
                              CITY AND COUNTY OF SAN FRANCISCO
14
                                             UNLIMITED CIVIL
15
        ANASTASHA BARBA and                            Case No.
16      BRENDA TRIPICCHIO,
        for Themselves, as Private Attorney
17      Generals, and/or On Behalf Of All              DECLARATION OF DANIEL M.
        Others Similarly Situated,                     HATTIS PURSUANT TO THE
18                                                     CALIFORNIA CONSUMERS LEGAL
                                                       REMEDIES ACT
19      Plaintiffg,                                    (CAL. CIVIL CODE § 1780(d))
20
        v.                                             [FILED CONCURRENTLY
21                                                     WITH COMPLAINT]
22      OLD NAVY, LLC;
        OLD NAVY (APPAREL), LLC;
23      OLD NAVY HOLDINGS, LLC;
        GPS SERVICES, INC.;
24      THE GAP, INC.;
        and DOES 1-20, inclusive,
25

26      Defendants.
27

28
                                                                           HATTIS & LUKACS
      DECLARATION OF DANIEL M. HATTIS                                  1401 Twenty-First Street, Suite 400
      REGARDING CLRA VENUE                         -     7                  Sacramento, CA 95811
                                                                       T: 425.233.8650 I F: 425.412.7171 .
                                                                              www.hattislaw.com
           Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 47 of 54




1            I, DANIEL M. HATTIS, hereby declare and state as follows:

2            1.      I am over the age of 18 years, I am a member in good standing of the State Bar

3    of California, and I am an attorney of record in this civil action, in which I am representing

4    Plaintiffs Anastasha Barba and Brenda Tripicchio. The facts contained herein are based on my

 5   personal knowledge except as to facts stated upon information and belief and, as to those, I

6    believe it to be true.

 7           2.      This civil action pleads a cause of action for violation of the California

 8   Consumers Legal Remedies Act ("CLRA") against Defendants Old Navy, LLC, Old Navy

 9   (Apparel), LLC, Old Navy Holdings, LLC, GPS Services, Inc., and The Gap, Inc. (collectively,

10   the "Old Navy Defendants"). This civil action has been commenced in a county described in

11   Section 1780(d) of the California Civil Code as a proper place for the trial of the action.

12           3.      This action is being commenced in the City and County of San Francisco

13   because that is a county in which each of the Old Navy Defendants is doing business.

14           4.      Each of the Old Navy Defendants is doing business in the City and County of

15   San Francisco by, without limitation, advertising and selling its goods and services through its

16   brick-and-mortar retail stores located in the City and County of San Francisco, and by

17   advertising and selling its goods through its website (http://oldnavy.gap.com) to persons,
18   including consumers, located in the City and County of San Francisco.

19           5.      In addition, each of the Old Navy Defendants has its headquarters, executive

20   office, and/or principal place of business or nerve center in the City and County of San
21   Francisco, California.

22
             I declare under penalty of perjury under the laws of the State of California that the
23
     foregoing is true and correct.
24
             Executed on July 18, 2019, in King County, State of Washington.
25

26
                                            DANIEL M. HAMS
27

28
                                                                                     HATTIS & LUKACS
     DECLARATION OF DANIEL M. HATTIS                                             1401 Twenty-First Street, Suite 400
     REGARDING CLRA VENUE                            -2   -                           Sacramento, CA 95811
                                                                                 T: 425.233.8650 I F: 425.412.7171
                                                                                        www.hattislaw.com
Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 48 of 54




            EXHIBIT B
          Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 49 of 54


                                                                                        HATTIS & LUKACS



  HL
                                                                                         Attorneys at Law

                                                                                        Washington Office
                                                                                   400 108th Ave NE, Ste 500
                                                                                         Bellevue, WA 98004
                                                                                        Phone: 425.233.8650
Daniel M. Hattis, Esq.                                                                   www.hattislaw.com
425.233.8628
dan@hattislaw.com                                                                          California Office
                                                                                    1401 21st Street, Ste 400
                                                                                      Sacramento, CA 95811



July 18, 2019


VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED

Sonia Syngal, President and CEO                       Art Peck, President and. CEO
Old Navy, LLC; Old Navy (Apparel), LLC; and           The Gap, Inc.; and
Old Navy Holdings, LLC                                GPS Services, Inc.
2 Folsom Street                                       2 Folsom Street
San Francisco, California 94105                       San Francisco, California 94105

Re:       Notice of Violation of California Consumers Legal Remedies Act
          My Clients: Anastasha Barba and Brenda Tripicchio

Dear Ms. Syngal and Mr. Peck:

        This law firm, together with DeNittis Osefchen Prince, P.C., represents Anastasha Barba
and  Brenda  Tripicchio, who purchased Old Navy products which Old Navy advertised with a
false discount from a false and misleading reference price. We send this letter pursuant to the
California Consumers Legal Remedies Act, California Civil Code Section 1750 et seq.
("CLRA") to notify Old Navy, LLC; Old Navy (Apparel), LLC; Old Navy Holdings, LLC; The
Gap, Inc., and GPS Services, Inc. ("Old Navy") that its practice of advertising false and
misleading reference prices and discounts violates the CLRA. We demand that Old Navy rectify
its violations within thirty (30) days of receipt of this letter.

False Advertising Scheme.

        For years, Old Navy has perpetrated a massive false discount advertising scheme across
nearly all of its Old Navy-branded products, across all of its sales channels (i.e, in all of its brick-
and-mortar Old Navy and Old Navy Outlet stores, and on the Old Navy. website). Old Navy
advertises perpetual or near perpetual discounts from Old Navy's self-created list prices for the
products. Old Navy represents its list prices to be the "regular" and normal prices of the items,
and the list prices function as reference prices from which the advertised discounts and
percentage-off sales are calculated.

         Old Navy's discounts and reference prices are false, because Old Navy rarely if ever
offers the products at the advertised list price. Old Navy invents inflated and fictitious list prices
in order to enable it to advertise perpetual store-wide "sale" events and product discounts to
induce customers to purchase its products. Old Navy's marketing plan is to trick its customers
into, believing that its products are worth, and have a value equal to, the inflated list price, and
       Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 50 of 54


July 18, 2019
Page 2

that the lower advertised sale price represents a special bargain—when in reality and
unbeknownst to the customer, the "sale" price is approximately equal to Old Navy's usual and
normal selling price for the product.

        Anastasha Barba. On March 5, 2019, Ms. Barba, a California resident, visited the Old
Navy website and purchased several items including a pair of Mid-Rise Super Skinny Jeans for
Women ("Jeans"), Item #715218002. Ms. Barba purchased the Jeans in reliance upon Old
Navy's representations that the $15.00 "sale" price (advertised in red text) for these "Best Seller"
Jeans was discounted 50% from Old Navy's regular and normal selling price of $29.99
(advertised with a strike-through) for the Jeans. Old Navy made additional discount
representations in the online shopping cart, including that Ms. Barba was enjoying a "My
Savings" dollar amount which was calculated by totaling the purported discounts from the list
prices for the items in her cart. Relying on Old Navy's representations, Ms. Barba reasonably
believed that the Jeans had a value of, and were worth, $29.99, and that she had enjoyed a 50%,
or $14.99, savings from Old Navy's regular and usual price for the Jeans.

        However, Old Navy's representations were false and deceptive. In reality, and
unbeknownst to Ms. Barba, Old Navy had very rarely (only 12 out of the past 486 days, or
2.47% of the time) previously offered the Jeans at the purported regular price of $29.99. And
after Ms. Barba's purchase on March 5, 2019, through to the present day, Old Navy never
offered the Jeans at the $29.99 purported regular price. In fact on June 5, 2019, Old Navy raised
the purported regular price of the product to $34.99, despite this new reference price having no
foundation whatsoever—consistent with Old Navy's policy of inventing reference prices out of
thin air. Contrary to Old Navy's representations, the $15.00 price Ms. Barba paid for the Jeans
was simply Old Navy's usual and normal selling price for the Jeans.

        That same day in the same web browsing session, Ms. Barba also purchased a Printed
Crew-Neck Tee for Toddler ("Toddler Tee"), Item #392277142, from the Old Navy website. Ms.
Barba purchased the Toddler Tee in reliance upon Old Navy's representations that the $5.00
"sale" price (advertised in red text) for the Toddler Tee was discounted 50% from Old Navy's
regular and normal selling price of $9.99 (advertised with a strike-through) for the Toddler Tee,
which Old Navy labeled as a "Hot Deal." Old Navy made additional discount representations in
the online shopping cart, including that Ms. Barba was enjoying a "My Savings" dollar amount
which was calculated by totaling the purported discounts from the list prices for the items in her
cart. Relying on Old Navy's representations, Ms. Barba reasonably believed that the Toddler Tee
had a value of, and was worth, $9.99, and that she had enjoyed a 50%, or $4.99, savings from
Old Navy's regular and usual price for the Toddler Tee.

         However, Old Navy's representations were false and deceptive. In reality, and
unbeknownst to Ms. Barba, Old Navy had never offered the Toddler Tee at the supposed regular
price of $9.99 in the prior 60 days. And after Ms. Barba's purchase on March 5, 2019, through to
the present day, Old Navy continued to never offer the Toddler Tee at the $9.99 reference price.
In fact, the $5.00 price she paid was simply Old Navy's usual and normal selling price for the
Toddler Tee.

        Brenda Tripicchio. On March 24, 2019, Brenda Tripicchio, a New Jersey resident,
visited the Old Navy Outlet store located at 100 Premium Outlets Drive, Blackwood, New
Jersey. While at the store, Ms. Tripicchio saw prominent signs that advertised significant sales
       Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 51 of 54


July 18, 2019
Page 3

and percentage-off discounts throughout the store. Ms. Tripicchio purchased several items that
day, including, a Jersey Swing Dress for Women ("Dress"), Item #390760051. Ms. Tripicchio
viewed signage adjacent to the Dress advertising that the Dress was on sale for $20.00. Ms.
Barba viewed the price tag attached to the Dress, which showed a price of $29.99.

       Relying on Old Navy's representations, Ms. Tripicchio reasonably believed that the
Dress was normally offered and sold by Old Navy for the $29.99 list price. Ms. Tripicchio
reasonably believed that the Dress was thereby worth and had a value of $29.99. Ms. Tripicchio
reasonably believed that the advertised sale price of $20.00 represented a special bargain, where
Old Navy was temporarily offering the Dress for $9.99 off (i.e., 33% off) of the regular and
normal selling price of $29.99. Relying on Old Navy's representations, Ms. Tripicchio purchased
the Dress.

        Also while at the Old Navy Outlet store that day, Ms. Tripicchio saw and purchased a
Zip-Front Hoodie for Boys ("Hoodie"), Item #287720301. Ms. Tripicchio viewed signage
adjacent to the Hoodie advertising that the Hoodie was "20% Off." Ms. Tripicchio viewed the
price tag attached to the Hoodie, which showed a price of $19.99.

       Relying on Old Navy's representations, Ms. Tripicchio reasonably believed that the
Hoodie was normally offered and sold by Old Navy for the $19.99 reference price. Ms.
Tripicchio reasonably believed that the Hoodie was thereby worth and had a value of $19.99.
Ms. Tripicchio reasonably believed that the advertised savings of 20% off represented a special
bargain, where Old Navy was temporarily offering the Hoodie for $4 off of the regular and
normal selling price of $19.99. Relying on Old Navy's representations, Ms. Tripicchio purchased
the Hoodie.

        On the paper receipt Ms. Tripicchio received at the cash register and which Ms.
Tripicchio viewed, Old Navy made additional product pricing and value representations
regarding the Dress and the Hoodie. Old Navy printed on the receipt that the price for the Dress
was "1 @ 29.99", and directly below that Old Navy printed "Item Discount. -9.99". Old Navy
printed on the receipt that the price for the Hoodie was "1 @ 19.99", and directly below that Old
Navy printed "Item Discount 20% -4.00". At the bottom of the receipt, Old Navy printed in
large text (which was nearly twice the font size of the text on the rest of the receipt) the phrase
"You Saved XXX.XX", where XXX.XX was the total dollar amount of all the purported "Item
Discount[sr for the products she purchased that day, including the $9.99 discount she
purportedly received on the Dress and the $4.00 discount she purportedly received on the
Hoodie. These representations on the receipt further indicated to Ms. Tripicchio that the Dress
had a value of, and was normally and usually offered for, $29.99, and that the lower $20.00 price
she paid was a bargain price after Old Navy applied a special $9.99 discount. These
representations on the receipt likewise indicated to Ms. Tripicchio that the Hoodie had a value
of, and was normally and usually offered for, $19.99, and that the lower $15.99 price she paid
was a bargain price after Old Navy applied a special $4.00 (20% off) discount.

       However, Old Navy's reference price and discount representations were false and
deceptive. In reality, and unbeknownst to Ms. Tripicchio, Old Navy had rarely if ever offered the
Dress for $29.99 or the Hoodie for $19.99. Contrary to Old Navy's representations, the $20
purportedly discounted price she paid for the Dress was in fact approximately equal to Old
Navy's usual and normal selling price for the Dress. And the $15.99 price Ms. Tripicchio paid
       Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 52 of 54


July 18, 2019
Page 4

for the supposedly discounted Hoodie was higher than the true regular selling price for the
Hoodie.

CLRA Violations.

       Old Navy's nationwide fraudulent advertising scheme harms consumers like Anastasha
Barba and Brenda Tripicchio by causing them to pay more than they otherwise would have paid
and to buy more than they otherwise would have bought. Customers do not enjoy the actual
discounts Old Navy represents to them, and the products are not in fact worth the inflated
amount that Old Navy represents to them (i.e., the products are not actually worth the fictitious
and invented list price).

        Old Navy's material misrepresentations, active concealment, and failures to disclose
violated the CLRA in the following manner:
       1.       Old Navy misrepresented that its products had characteristics, benefits, or uses
                that they did not have (Cal. Civ. Code § 1770(a)(5));
       2.       Old Navy advertised its products with an intent not to sell them as advertised
                (Cal. Civ. Code § 1770(a)(9));
       3.       Old Navy made false or misleading statements of fact concerning reasons for,
                existence of, or amounts of, price reductions. (Cal. Civ. Code § 1770(a)(13)); and
       4.       Old Navy represented that its products were supplied in accordance with previous
                representations when they were not (Cal. Civ. Code § 1770(a)(16)).

Demand.

        We demand that within thirty (30) days of receiving this letter, Old Navy agree to:
(1) refrain from engaging in the deceptive practices described above at any time in the future;
and (2) compensate all Old Navy customers who have been harmed by these practices. If Old
Navy refuses to provide the demanded relief within thirty (30) days, we will seek compensatory
and punitive damages, restitution, and any other appropriate equitable relief under the CLRA. To
be clear, this demand is being made on a class-wide basis. Any individual offers for relief to Ms.
Barba or Ms. Tripicchio will not be adequate or sufficient.

       If you have any questions regarding this notice and demand, feel free to contact me at
(425) 233-8628 or dan@hattislaw.com.

                                      Very truly yours,



                                      Daniel M. Hattis

cc: Stephen P. DeNittis, Esq.
                    Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 53 of 54

                                                                                                                                                                         CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY Name,                 Bar number, and address):                                                     FOR COURT USE ONLY
— Daniel M. Hattis, Esq. (SBN 23214
  HATTIS & LUKACS
                                                                                                                                              .
  1401 Twenty-First Street, Suite 400
  Sacramento, CA 95811
                       (425) 233-8650
          TELEPHONE NO.:                      FAX NO.: .(425
 ATTORNEY FOR (Name): Anastasha Barba and Brenda Tripicchio
                                                             412-7171                                                          San Francisco
                                                                                                                                                       ,
                                                                                                                                                     County
                                                                                                                                                                           D
                                                                                                                                                                 aUPOr/or Court
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Francisco
     STREET ADDRESS: 400 McAllister St.
                                                                                                                                           JUL 1 8 2019
     MAILING ADDRESS: 400 McAllister St.                                                                                          C
    CITY AND ZIP CODE: San Francisco 94102
                                                                                                                                           il< OF TH=
                                                                                                                           BY,'           aotitCA/W.`--                 URT
        BRANCH NAME: Civic Center Courthouse
  CASE NAME:
                                                                                                                                                                  Deputy Clerk
  Anastasha Barba et al. v. Old Navy, LLC et al.
                                                                                           CASE NumBERA                                       .
 I
    CIVIL CASE COVER SHEET
     Unlimited
     (Amount
                           Limited
                           (Amount
                                                      Complex Case Designation
                                                       Counter              Joinder
                                                                                         t    _44
                                                                                                      _
                                                                                                                                      1. 9 5 7 7 7 4 .)
                                                                                            JUDGE;
     demanded              demanded is          Filed with first appearance by defendant
     exceeds $25,000)      $25,000 or less)          (Cal. Rules of Court, rule 3.402)       DEPT:

                              Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
      Auto Tort                                                  Contract                                       Provisionally Complex Civil Litigation
             Auto (22)                                          El     Breach of contract/warranty (06)         (Cal. Rules of Court, rules 3.400-3.403)
             Uninsured motorist (46)                                     Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                           Other collections (09)                       Construction defect (10)
      Damage/Wrongful Death) Tort                                =       Insurance coverage (18)                      Mass tort (40)
            Asbestos (04)                                              Other contract (37)                             Securities litigation (28)
            Product liability (24)                               Real Property                                         Environmental/Toxic tort (30)
      n      Medical malpractice (45)                            n     Eminent domain/Inverse                          Insurance coverage claims arising from the
           Other PI/PD/WD (23)                                         condemnation (14)                               above listed provisionally complex case
                                                                 =     Wrongful eviction (33)                          types (41)
      Non-PI/PD/WD (Other) Tort
                                                              Other real property (26)                          Enforcement of Judgment
             Business tort/unfair business practice (07) =
             Civil rights (08)                           Unlawful Detainer                                      =     Enforcement of judgment (20)
             Defamation (13)                             =    Commercial (31)                                   Miscellaneous Civil Complaint
             Fraud (16)                                         r7       Residential (32)                       n     RICO (27)
             Intellectual property (19)                          =       Drugs (38)                                   Other complaint (not specified above) (42) •
             Professional negligence (25)                        Judicial Review                                Miscellaneous Civil Petition                                               X     --I
           Other non-PI/PD/WD tort (35)                          1   11 A• sset forfeiture (05)                                                                                           ,If4
                                                                                                                      Partnership and corporate governance (21)
      Employment                                                 El      Petition re: arbitration award (11)    n     Other petition (not specified above) (43)                           U1     U
      ri   W• rongful termination (36)                          ri       W• rit of mandate (02)                                                                                                  LL!
      Fi   O• ther employment (15)                               1- 1    Other judicial review (39)
                                                                                                                                                                                                 UJ

                                                                                                                                                                                           -     0
2. This case I I is               is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties        d.                    E1
                                                                          Large number of witnesses
   b. =     Extensive motion practice raising difficult or novel  e. =    Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   c. =     Substantial amount of documentary evidence            f.      Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a.1- 1 monetary b.r7 nonmonetary; declaratory or injunctive relief           c.1- 1punitive
4.    Number of causes of action (specify): 6: (1) CLRA; (2) FAL; (3) UCL; (4) Pub. lnj. Relief; (5) NJSA § 56:8-1; (6) NJSA § 56:12-14
5.    This case         is             I- 1
                                   is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 7/18/2019
Daniel M. Hattis, Esq., Counsel for Plaintiff
                                   (TYPE OR PRINT NAME)                                                        (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                        NOTICE
  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                          Page 1 of 2
Form Adopted for Mandatory Use                                                                                             Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California
                                                                 CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration, std. 3.10
  CM-010 [Rev. July 1. 2007]                                                                                                                                     www.courtinfo.ca.gov
          Case 3:19-cv-07032-LB Document 1-1 Filed 10/25/19 Page 54 of 54
                          .NS . RUCTIONS ON. HOW TO COMPLE                                                                               CM-01
                                                           'Hk... ..:OVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first
                                                                            paper (for example, a complaint) in a civil case, you mu:
     .
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This
 statistics about the types and numbers of cases filed. You must                                             information will be used to compil
                                                                       complete items 1 through 6 on the sheet. In item 1, you must chec
 one box for the case type that best describes the case. If the case fits both a
                                                                                    general and a more specific type of case listed in item •
 check the more specific one. If the case has multiple causes of action,
                                                                             check the box that best indicates the primary cause of actiot
 To assist you in completing the sheet, examples of the cases that
                                                                        belong under each case type in item 1 are provided below. A COVE
 sheet must be filed only with your initial paper. Failure to file a cover sheet with the first
                                                                                                paper filed in a civil case may subject a part
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules
                                                                                        of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of
                                                                                                                                          mono
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and
                                                                                                  attorney's fees, arising from a transaction
which property, services, or money was acquired on credit. A collections case does not include an action seeking the
                                                                                                                               following: (1) tc
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the gener
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collectior
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the CM! Case Cover Sheet to designate whether tl
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated !
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with tl
complaint, on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in t
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation tt
the case is complex."
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Ci
    Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                           Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (if the                           Contract   (not unlawful detainer          Construction   Defect (10)
         case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
         motorist claim subject to                       Contract/Warranty Breach-Seller                 Securities Litigation (28)
                                                              Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
         arbitration, check this item
                                                         Negligent Breach of Contract/                   Insurance Coverage Claims.
         instead of Auto)
                                                              Warranty                                        (arising from provisionally comple
Other PI/PD/WD (Personal Injury/                                                                              case type fisted above) (41)
                                                         Other  Breach    of ContractiWarranty
Property Damage/Wrongful Death)                                                                      Enforcement of Judgment
Tort                                                 Collections (e.g., money owed, open
                                                                                                         Enforcement of Judgment (20)
     Asbestos (04)                                       book accounts) (09)                                  Abstract of Judgment (Out of
          Asbestos Property Damage                       Collection Case-Seller Plaintiff
                                                                Promissory     Note/Collections                     County)
          Asbestos   Personal   Injury!                  Other
                                                              Case                                            Confession of Judgment (non-
               Wrongful Death                        Insurance Coverage (not provisionally                          domestic relations)
     Product Liability (not asbestos or                  complex) (18)                                        Sister State Judgment
          toxic/environmental) (24)                                                                           Administrative Agency Award
     Medical Malpractice (45)                            Auto Subrogation
                                                         Other  Coverage                                          (not unpaid taxes)
          Medical Malpractice-                                                                                Petition/Certification of Entry of
               Physicians & Surgeons                 Other Contract (37)                                           Judgment on Unpaid Taxes
          Other Professional Health Care                 Contractual Fraud
                                                                                                               Other Enforcement of Judgmen
                Malpractice                               Other Contract Dispute                                    Case
     Other PI/PD/WD (23)                         Real Property                                        Miscellaneous Civil Complaint
          Premises Liability (e.g., slip             Eminent   Domain/Inverse
                                                          Condemnation (14)                               RICO (27)
                and fall)                                                                                 Other Complaint (not specified
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                                    above) (42)
                (e.g., assault, vandalism)            Other Real Property (e.g., quiet title) (26)             DeclaratorY Relief Only
          Intentional Infliction of                       Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                         Quiet Title                                          Mechanics Lien
                Emotional Distress                        Other Real Property (not eminent                     Other Commercial Complaint
           Other Pi/PD/WD                                 domain, landlord/tenant, or                                Case (non-tort/non-oomph
 Non-PI/RD/WO (Other) Tort                                foreclosure)                                          Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                  (non-tort/non-complex)
         Practice (07)                                Commercial (31)                                 Miscellaneous Civil Petition
      Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
          false arrest) (not civil                    Drugs (38) (if the case involves illegal                  Govemance (21)
           harassment) (08)                               drugs, chedk this item; otherwise,              Other Petition. (not specified
      Defamation (e.g., slander, libel)                   report as Commercial or Residential)                  above) (43)
            (13)                                 Judicial Review                                                Civil Harassment
      Fraud (16)                                      Asset Forfeiture (05)                                     Workplace Violence
      Intellectual Property (19)                      Petition Re: Arbitration Award (11)                       ElderlDependent Adult
      Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
           Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
           Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
               (not medical or legal)                          Case Matter                                      Petition for Relief From Late
       Other Non-PI/PD/WD Tort (35)                        Writ-Other Limited Court Case                              Claim
  Employment                                                   Review                                            Other Civil Petition
       Wrongful Termination (36)                       Other Judicial Review (39)
       Other Employment (15)                                Review of Heatth Officer Order
                                                            Notice of Appeal-Labor
                                                               Commissioner Appeals
  CM-010 [Rev. July 1.2007]                              CIVIL CASE COVER SHEET
